 

Exhibit 10.1

ORGANOVO HOLDINGS, INC.

CONTINUED SERVICE, CONSULTING AND SEPARATION AGREEMENT

This Continued Service, Consulting and Separation Agreement (this “Agreement”)
is made and entered into as of April 7, 2017 (the “Agreement Date”) by and
between Organovo Holdings, Inc., a Delaware corporation, with its principal
place of business at 6275 Nancy Ridge Road, San Diego, California, 92121
(collectively with and including all of the subsidiaries of Organovo Holdings,
Inc., the “Company”), and Keith Murphy, an individual with his principal place
of business at  (“Murphy”) (each herein referred to individually as a “Party,”
or collectively as the “Parties”).

A.Murphy presently serves as the Company’s President and Chief Executive Officer
(collectively, “CEO”) and as Chairman of the Company’s Board of Directors (the
“Board”).

B.Murphy and the Board have determined that it would be in the best interests of
the Company and its stockholders to identify and retain an individual with
expertise in commercial operations to serve as CEO.

C.Murphy and the Board desire for Murphy to continue to provide services to the
Company as a director on the Board and as a consultant to the Company.

D.Murphy and the Company desire to (i) reach an amicable separation arrangement
with Murphy and (ii) secure Murphy’s continued services to the Company, on the
terms and conditions described below.

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
Parties agree as follows:

1.Separation; Public Communication.  

A.Murphy shall be deemed to have resigned, without any further action by Murphy
or the Company: (i) as an employee of Company, (ii) as the Company’s Chief
Executive Officer and President, (iii) as an officer in any other position in
the Company or any Company subsidiary, and (iv) and as a member of the board of
directors of any Company subsidiary (and as a member of any committee thereof),
in each case, effective as of the date of Murphy’s agreed upon last day of
employment, April 21, 2017 (the “Separation Date”).  Murphy agrees that his
separation as an officer of the Company is not the result of any disagreement
with the Company or the Board on any matter relating to the Company’s
operations, policies or practices.

B.The Company agrees to prepare and issue a Press Release and a Current Report
on Form 8-K regarding Murphy’s transition from CEO of the Company to a
consultant for the Company and the Board’s appointment of a new CEO that is
mutually acceptable to Company and Murphy; provided, that Murphy acknowledges
that the Current Report must be filed within four (4) business days after the
Agreement Date (as defined below).

C.Murphy hereby acknowledges and agrees that (i) other than the bonuses for
service as CEO during Fiscal 2017 and during Fiscal 2018 through the Separation
Date described in Paragraphs D and F below and base salary accrued and payable
on the next normal payroll date, the Company has paid him all of his salary and
wages and all of his accrued and unused vacation time through the Agreement Date
(subject to applicable tax and other withholdings) and (ii) the Company has
reimbursed Murphy for all reimbursable business expenses incurred by him through
the Agreement Date.

D.The Company agrees to pay Murphy a bonus for his service to the Company during
the fiscal year ended March 31, 2017 (“Fiscal 2017”) as determined by the
Compensation Committee of the Board in accordance with the terms of the
Company’s Short-Term Incentive Plan, and payable at the same time the Company
pays bonuses to the Company’s other executive officers who are participants in
the Short-Term Incentive Plan.  On

 

--------------------------------------------------------------------------------

 

the Separation Date, the Company agrees to pay Murphy all unpaid salary, accrued
and unused vacation time and all reimbursable business expenses (subject to tax
and other withholdings) earned by Murphy.  Murphy’s participation in all
benefits and incidents of employment with the Company, including, but not
limited to, salary, bonuses, equity or stock awards, vacation or paid time off,
and benefits will cease as of the Separation Date.

E.Schedule A lists Murphy’s outstanding equity awards as of the Agreement Date
(the “Equity Awards”).  Pursuant to the terms of the Company’s 2012 Equity
Incentive Plan (the “Stock Plan”) and the Equity Awards, Murphy shall continue
to be a Service Provider and shall be deemed to be providing “Services” to the
Company and, as a result, shall continue to vest in accordance with the terms of
his Equity Awards as long as Murphy continues to serve as an employee, director
or consultant of the Company.  Murphy’s period to exercise his vested stock
options, if any, shall extend in accordance with the terms of his Equity
Awards.  Murphy acknowledges and agrees that extending the period in which he
may exercise his vested Stock Options by more than ninety (90) days from the
date he ceases to be an employee of the Company will have the effect of
automatically converting any of his stock options that are currently Incentive
Stock Options (“ISOs”) to Non-Qualified Stock Options (“NSOs”). Murphy further
acknowledges that ISOs and NSOs are treated differently under the tax laws
(e.g., upon exercise of an NSO, the exercising party must pay tax on the spread
between the then fair market value of the Company’s Common Stock and the
exercise price paid for the stock), and that he is responsible for seeking his
own legal and tax advice on such matters.

F.For Murphy’s services as an employee of the Company provided during the fiscal
year ending March 31, 2018 (“Fiscal 2018”) through the Separation Date,, the
Company agrees to pay Murphy a bonus (on a pro-rated basis) (the “2018
Bonus”).  The 2018 Bonus will be calculated by (i) multiplying $250,000
(representing the same “Target” bonus amount set by the Compensation Committee
of the Board pursuant to the terms of the Company’s Short-Term Incentive Plan
for Fiscal 2017 by (ii) the portion of the year he provides continued services
as the Company’s CEO during Fiscal 2018, and payable on the Separation Date.

G.Murphy and Company hereby agree that the Participation Agreement between the
Company and Murphy, dated November 4, 2015 and issued pursuant to the Company’s
Severance and Change in Control Plan (the “Severance Plan”), shall be terminated
effective upon the Effective Date, after which Murphy will have no further
rights or claim to benefits under the Severance Plan.

H.In consideration of the mutual covenants set forth herein, Section 11 of the
Indemnification Agreement (as defined in Section 6.B below) is amended and
restated in its entirety as follows:

“(i) Maintenance of D&O Insurance. The Company hereby covenants and agrees that,
so long as Indemnitee shall continue to serve as an agent of the Company and
thereafter so long as Indemnitee shall be subject to any possible proceeding by
reason of the fact that Indemnitee was an agent of the Company, the Company,
subject to Section (b) below, shall promptly obtain and maintain in full force
and effect directors’ and officers’ liability insurance (“D&O Insurance”) in
reasonable amounts from established and reputable insurers of a minimum A.M.
Best rating of A- VII, and as more fully described below. In the event of a
change in control, the Company shall, as set forth in Section (b) below, either:
(i) maintain such D&O Insurance for six years; or (ii) purchase a six-year tail
for such D&O Insurance. Should a tail policy be purchased, reasonable efforts
shall be made to try to negotiate that such policy is purchased by the Company’s
D&O insurance broker at that time, and under the same or better terms and limits
for individuals that is in place at that time.

(ii) Limitation on Required Maintenance of D&O Insurance. Notwithstanding the
foregoing, the Company shall have no obligation to obtain or maintain D&O
Insurance at all, or of any type, terms, or amount, if the Company determines in
good faith and after using commercially reasonable efforts that: such insurance
is not reasonably available; the premium costs for such insurance are
disproportionate to the amount of coverage provided; the coverage provided by
such insurance is limited so as to provide an insufficient or unreasonable
benefit; Indemnitee is covered by similar insurance maintained by a subsidiary
of the Company; or the Company is to be acquired and a policy (tail or
otherwise) of reasonable terms and duration can be purchased for pre-closing
acts or omissions by Indemnitee.”

 

2

--------------------------------------------------------------------------------

 

2.Continued Board Service.

A.Consistent with the provisions of Section 3(h)(v) of the Company’s Corporate
Governance Guidelines, Murphy shall be deemed to have tendered his resignation
from the Board of Directors, without any further action by Murphy or the
Company, effective as of the Separation Date.

B.The Nominating and Corporate Governance Committee (the “Nominating Committee”)
and the Board have determined that it is in the best interests of the Company
and its stockholders not to accept Murphy’s resignation from the Board as a
result of his resignation as Chief Executive Officer and President of the
Company, and have resolved not to accept Murphy’s resignation from the
Board.  Accordingly, it is expected that Murphy will continue to serve as a
director of the Board for the remainder of his term as a Class I Director until
the 2018 Annual Meeting of Stockholders; provided that if (i) this Agreement
does not become effective in accordance with Section 4.D below or (ii) the Board
(acting in good faith by majority vote) determines that (A) Murphy has
materially breached this Agreement, the Consulting Agreement (as defined below)
or any of the Company’s policies that are applicable to directors prior to the
date of the 2018 Annual Meeting of Stockholders and (B) Murphy has not cured or
cannot cure such breach in accordance with Section 11.B below, Murphy shall be
deemed to have resigned from the Board without any further action by Murphy or
the Company unless Murphy provides written notice to the Board of his
disagreement of the Board’s breach determination within five (5) business days
of his receipt of written notice from the Board regarding the breach
determination.  If Murphy provides timely written notice regarding his
disagreement with the Board’s breach determination, the Parties agree to resolve
any dispute by entering into a binding arbitration pursuant to Section 13.A
below.  Murphy will continue to serve as a director while such arbitration is
pending, and until a final decision is rendered by the arbitrator. If the
arbitrator decides in favor of the Board’s breach determination, Murphy
resignation from the Board shall become automatically and immediately effective,
without any further action by Murphy or the Company.  

C.The Board and the Nominating Committee will have the discretion, but not the
obligation, to re-nominate Murphy for continued service on the Board at the 2018
Annual Meeting of Stockholders.

D.From and after the Separation Date, Murphy shall be entitled to receive
additional compensation for his service on the Board through the 2018 Annual
Meeting of Stockholders, including an annual cash retainer and an annual stock
option grant, in a manner consistent with the Company’s compensation program for
other non-employee directors.  For purposes of clarity, the Parties agree that
(i) Mr. Murphy will be entitled to an annual cash retainer of $50,000 for Board
membership, payable on a fiscal quarterly basis (and pro-rata for partial fiscal
quarters) and (ii) an annual long-term equity award commencing at the 2017
Annual Meeting of Stockholders.

3.Consulting Services; Separation Consideration; Bring-Down Release.

A.Contingent upon this Agreement becoming effective as provided in Section 4.D.
below, the Company agrees to retain Murphy, and Murphy agrees to serve, as a
consultant to the Company pursuant to the terms of the Consulting Agreement
attached hereto as Exhibit A (the “Consulting Agreement”), effective upon the
Separation Date.  

B.Contingent upon this Agreement becoming effective as provided in Section 4.D.
below and in consideration for Murphy’s obligations and promises in this
Agreement and in the Consulting Agreement, the Company agrees to pay Murphy
$65,625 per month (less applicable tax and other withholdings, if any) during
the twelve (12) month period following the Separation Date, with the first
payment to be made on the Separation Date and then monthly thereafter.

C.In addition, in consideration for Murphy’s execution of the Bring-Down Release
attached hereto as Exhibit B (the “Bring-Down Release”), the Company agrees to
pay Murphy $262,500 (less applicable tax and other withholdings, if any) in a
lump sum on and contingent upon the Effective Date (as defined therein) of the
Bring-Down Release.  

D.Contingent upon this Agreement becoming effective as provided in Section 4.D.
below, the Company agrees that if Murphy timely elects to continue his
participation in Company’s group health insurance

 

3

--------------------------------------------------------------------------------

 

plans pursuant to the Consolidated Omnibus Budget Reconciliation Act (“COBRA”),
then Company shall pay the COBRA premium(s) on Murphy’s, and his eligible
dependents’, behalf for eighteen (18) months after the Separation Date (the
“COBRA Period”).  If Murphy desires to continue his participation beyond the end
of the COBRA Period, and is eligible to continue his participation pursuant to
COBRA, he understands and agrees that he shall be fully responsible for making
the necessary premium payments in order to continue such coverage.  Nothing
herein shall be deemed to permit Murphy to continue participating in any life
insurance, long-term disability benefits, accidental death and dismemberment or
other plans maintained by Company after the Separation Date.  Nothing herein
shall limit the right of Company to change the provider and/or the terms of its
group health insurance plans at any time hereafter.  

4.Release of Claims.

A.Murphy agrees that the consideration offered by the Company to Murphy pursuant
to the terms of this Agreement and the Consulting Agreement represents
settlement in full of all outstanding obligations owed to Murphy by the Company
and its current and former officers, directors, employees, agents, investors,
attorneys, stockholders, administrators, affiliates, benefit plans, plan
administrators, insurers, trustees, divisions, and subsidiaries, and predecessor
and successor corporations and assigns (collectively, the “Releasees”).  Except
as provided below, Murphy, on his own behalf and on behalf of his respective
heirs, family members, executors, agents, and assigns, hereby and forever
releases the Releasees from, and agrees not to sue concerning, or in any manner
to institute, prosecute, or pursue, any claim, complaint, charge, duty,
obligation, demand, or cause of action relating to any matters of any kind,
whether presently known or unknown, suspected or unsuspected, that Murphy may
possess against any of the Releasees arising from any omissions, acts, facts, or
damages that have occurred up until and including the Effective Date, including,
without limitation:

i.any and all claims relating to or arising from Murphy’s employment
relationship with the Company and the termination of that relationship,
including any and all claims relating to the Severance Plan;

ii.any and all claims relating to, or arising from, Murphy’s right to purchase,
actual purchase or receipt of shares of stock of the Company, including, without
limitation, any claims for fraud, misrepresentation, breach of fiduciary duty,
breach of duty under applicable state corporate law, and securities fraud under
any state or federal law;

iii.any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

iv.any and all claims for violation of any federal, state, or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Rehabilitation Act of 1973; the Americans with
Disabilities Act of 1990; the Equal Pay Act; the Fair Labor Standards Act; the
Fair Credit Reporting Act; the Age Discrimination in Employment Act of 1967; the
Older Workers Benefit Protection Act; the Employee Retirement Income Security
Act of 1974; the Worker Adjustment and Retraining Notification Act; the Family
and Medical Leave Act; the Sarbanes-Oxley Act of 2002; the Immigration Control
and Reform Act; the California Family Rights Act; the California Labor Code; the
California Workers’ Compensation Act; and the California Fair Employment and
Housing Act;

v.any and all claims for violation of the federal or any state constitution;

vi.any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

 

4

--------------------------------------------------------------------------------

 

vii.any claim for any loss, cost, damage, or expense arising out of any dispute
over the nonwithholding or other tax treatment of any of the proceeds received
by Murphy as a result of this Release; and

viii.any and all claims for attorneys’ fees and costs.

B.Murphy agrees that the release set forth in this Section 4 shall be and remain
in effect in all respects as a complete general release as to the matters
released.  This release does not extend to any of the Company’s obligations to
Murphy that arise under this Agreement after the Effective Date.  The release
set forth in this Section 4 does not release claims that cannot be released as a
matter of law, including, but not limited to, Murphy’s right to file a charge
with or participate in a charge by the Equal Employment Opportunity Commission,
or any other local, state, or federal administrative body or government agency
that is authorized to enforce or administer laws related to employment, against
the Company (with the understanding that any such filing or participation does
not give Murphy the right to recover any monetary damages against the Company;
Murphy’s release of claims herein bars Murphy from recovering such monetary
relief from the Company).   Notwithstanding the foregoing, Murphy acknowledges
that any and all disputed wage claims that are released herein shall be subject
to binding arbitration as provided in Section 13 below, except as required by
applicable law.  Murphy represents that he has made no assignment or transfer of
any right, claim, complaint, charge, duty, obligation, demand, cause of action,
or other matter waived or released by this Section 4.

Notwithstanding the foregoing, nothing in this Agreement shall, or is intended
to, release or impair any of the following:

(a)  Murphy’s rights to receive the consideration and benefits provided under
this Agreement or the Consulting Agreement;

(b) Murphy’s rights and the obligations of the Company under the Equity Awards;

(c)  Murphy’s vested rights under any 401k, retirement, or profit sharing plan
of the Company; or

(d)  Murphy’s rights to be defended and indemnified pursuant to California Labor
Code Section 2802 or other law, the Certificate of Incorporation or Bylaws of
the Company, and the Indemnification Agreement (including the right to receive
advancements of expenses in accordance with any of the foregoing), or any policy
of directors’ and officers’ liability  insurance.

C.Murphy acknowledges that he is waiving and releasing any rights he may have
under the Age Discrimination in Employment Act of 1967 (“ADEA”), and that this
waiver and release is knowing and voluntary.  Murphy agrees that this waiver and
release does not apply to any rights or claims that may arise under the ADEA
after the Effective Date.  Murphy acknowledges that the consideration provided
by the Company under this Agreement and the Consulting Agreement for this waiver
and release is in addition to anything of value to which Murphy was already
entitled.  Murphy further acknowledges that he has been advised by this writing
that: (i) he should consult with an attorney prior to executing this Agreement
and the Consulting Agreement; (ii) he has twenty-one (21) days within which to
consider this Agreement and the Consulting Agreement; (iii) he has seven (7)
days following his execution of this Agreement to revoke this Agreement and the
Consulting Agreement; (iv) this Agreement and the Consulting Agreement shall not
be effective until after the revocation period has expired; and (v) nothing in
this Agreement or the Consulting Agreement prevents or precludes Murphy from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties, or
costs for doing so, unless specifically authorized by federal law.  In the event
Murphy signs this  and returns it to the Company in less than the 21-day period
identified above, Murphy hereby acknowledges that he/she has freely and
voluntarily chosen to waive the time period allotted for considering this
Agreement and the Consulting Agreement.

D.Murphy understands that this Agreement and the Consulting Agreement shall be
null and void if not executed by him within twenty one (21) days.   Murphy has
seven (7) days after Murphy signs this Agreement to revoke this Agreement and
the Consulting Agreement.  This Agreement and the Consulting

 

5

--------------------------------------------------------------------------------

 

Agreement will become effective on the eighth (8th) day after Murphy signs this
Agreement, so long as it has not been revoked by Murphy before that date (the
“Effective Date”).

5.California Civil Code Section 1542.

Murphy acknowledges that he has been advised to consult with legal counsel and
is familiar with the provisions of California Civil Code Section 1542, a statute
that otherwise prohibits the release of unknown claims, which provides as
follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Murphy, being aware of said code section, agrees to expressly waive any rights
he may have thereunder, as well as under any other statute or common law
principles of similar effect.

6.Execution of IAA and Continuing Obligations.

A.In connection with the execution of this Agreement and in exchange for the
consideration offered by the Company to Murphy pursuant to the terms of this
Agreement and the Consulting Agreement, Murphy agrees to execute the Invention
Assignment Agreement in the form attached hereto as Exhibit C (the
“IAA”).  Murphy agrees to comply with his continuing obligations set forth in
the IAA, including but not limited to, promises not to disclose and to protect
all confidential and proprietary information of Company.

B.Murphy and the Company entered into an Indemnification Agreement in connection
with Murphy’s service as an officer and director of the Company (the
“Indemnification Agreement”).  The Company agrees to comply with its continuing
obligations set forth in the Indemnification Agreement, as amended by the
provisions of Section 1.H above.

C.In connection with Mr. Murphy becoming a non-employee director and being
entitled to compensation as a director, Murphy agrees to execute and be subject
to the Director Confidentiality Agreement attached hereto as Exhibit D.  

7.No Pending Lawsuits; No Cooperation; No Admission.

A.Murphy represents that he has no lawsuits, claims, or actions pending in his
name, or on behalf of any other person or entity, against the Company or any of
the other Releasees.

B. Murphy agrees that he will not knowingly encourage, counsel, or assist any
attorneys or their clients in the presentation or prosecution of any disputes,
differences, grievances, claims, charges, or complaints by any third party
against the Company or any of the Releasees, unless under a subpoena or other
court order to do so or as related directly to the ADEA waiver in this
Agreement.  Murphy agrees both to immediately notify the Company upon receipt of
any such subpoena or court order, and to furnish, within three (3) business days
of its receipt, a copy of such subpoena or other court order.  If approached by
anyone for counsel or assistance in the presentation or prosecution of any
disputes, differences, grievances, claims, charges, or complaints against the
Company or any of the Releasees, Murphy shall state no more than that he cannot
provide counsel or assistance.

C.Murphy understands and acknowledges that the release in Section 4 above
constitutes a compromise and settlement of any and all actual or potential
disputed claims by Murphy.  No action taken by the Company hereto, either
previously or in connection with this Agreement or the Consulting Agreement,
shall be deemed or construed to be (i) an admission of the truth or falsity of
any actual or potential claims or (ii) an acknowledgment or admission by the
Company of any fault or liability whatsoever to Murphy or to any third party.

 

6

--------------------------------------------------------------------------------

 

8.Standstill.

A. From the date of this Agreement until the adjournment of the Company’s 2017
Annual Meeting of Stockholders (the “Standstill Period”), neither Murphy nor any
of his Affiliates (as hereinafter defined), directly or indirectly, shall:

i.solicit proxies or written consents of holders of Company capital stock or
become a “participant” (as such term is defined in Instruction 3 to Item 4 of
Schedule 14A promulgated under the Securities Exchange Act of 1934, as amended
and the rules and regulations promulgated thereunder (the “Exchange Act”)) in or
encourage, advise or influence any other person in any “solicitation” of any
proxy, consent or other authority (as such terms are defined under the Exchange
Act) with respect to any shares of the Company’s capital stock (other than such
encouragement, advice or influence as is consistent with the Board’s
recommendation in connection with such matter); or  encourage any other person
to solicit or withhold any proxy, consent or other authority with respect to any
shares of the Company’s capital stock or otherwise advise, encourage or
influence any other person with respect to voting any shares of the Company’s
capital stock (other than such encouragement, advice or influence as is
consistent with the Board’s recommendation in connection with such matter);

ii.form or join in a partnership, limited partnership, syndicate or other group,
including a “group” as defined under Section 13(d) of the Exchange Act, with
respect to the Company’s capital stock or otherwise support or participate in
any effort by any third party with respect to the matters set forth in Section
8.A.i above;

iii.present any proposal for consideration for action by Company stockholders or
seek the removal of any member of the Board or propose any nominee for election
to the Board or seek representation on the Board at the 2017 Annual Meeting of
Stockholders, or at any other meeting of the Company stockholders held prior to
the 2017 Annual Meeting of Stockholders;

iv.grant any proxy, consent or other authority to vote with respect to any
matters (other than to the named proxies included in the Company's proxy card
for any meeting of Company stockholders) or deposit any shares of Company
capital stock in a voting trust or subject them to a voting agreement or other
arrangement of similar effect with respect to any meeting of Company
stockholders or action by written consent (excluding customary brokerage
accounts, margin accounts, prime brokerage accounts and the like);

v.without the prior approval of the Board, separately or in conjunction with any
other person or entity in which it is or proposes to be either a principal,
partner or financing source, publicly propose or participate in, effect or seek
to effect, any extraordinary corporate transaction, tender offer or exchange
offer, merger, acquisition, reorganization, restructuring, recapitalization,
change in the Company’s dividend policy, change in the Company’s certificate of
incorporation or bylaws, business combination involving Company or a material
amount of the assets or businesses of Company or any action which would result
in a class of securities of Company being delisted from a national securities
exchange or to ceasing to be authorized to be quoted in an inter-dealer
quotation system of a registered national securities association or becoming
eligible for termination of registration pursuant to Section 12(g)(4) of the
Exchange Act or encourage any other person in any such activity (each, an
“Extraordinary Transaction”);  provided, however, that this clause (v) shall not
preclude Murphy or a Murphy Affiliate from tendering (or failing to tender) any
securities of the Company into any tender or exchange offer or from voting for
or against any transaction any securities of the Company with respect to any
Extraordinary Transaction;

vi.publicly disclose any intention, plan or arrangement inconsistent with the
foregoing;

vii. instigate, encourage, join, act in concert with or assist any third party
to do any of the foregoing;

viii.take any action that would reasonably be expected to require Company to
make a public announcement regarding the possibility of any of the events
described in this Section 8.A;

 

7

--------------------------------------------------------------------------------

 

ix.request the Company or the Board or any of their respective representatives
to amend or waive any provision of this Section 8.A (including this sentence);
or

x.For purposes of this Agreement, the term “Affiliate” shall have the meaning
set forth in Rule 12b-2 promulgated under the Exchange Act.

The foregoing provisions of this Section 8.A shall not be deemed to prohibit
Murphy, solely in his capacity as a director, from communicating with the
Company’s directors or CEO privately regarding or privately advocating with the
Company’s directors or CEO for or against any proposal recommended by the Board
for consideration at the 2017 Annual Meeting of Stockholders

Notwithstanding the foregoing, the Standstill Period shall automatically
terminate upon the earlier of: (i) October 31, 2017, (ii) the date the Company
consummates, enters into or the Board resolves to pursue an Extraordinary
Transaction or a Change of Control (as such term is defined in the Stock Plan)
or (iii) the Company is found to have materially breached this Agreement or the
Consulting Agreement as determined by binding arbitration in accordance with
Section 13.A below, following a notice of breach and an opportunity to cure any
such in accordance with Section 11.C below.

9.Murphy Restrictive Covenants.

By executing this Agreement, Murphy agrees to abide by the following restrictive
covenants as consideration for the Company’s obligations under this Agreement
and the Consulting Agreement, and acknowledges that the provisions and covenants
contained in this Section 9 are ancillary and material to the terms of the
Agreement and the Consulting Agreement and that the limitations contained in
this Section 9 are reasonable in geographic and temporal scope and do not impose
a greater restriction or restraint than is necessary to protect the goodwill and
other legitimate business interests of the Company. Murphy also acknowledges and
agrees that the provisions of this Section 9 do not adversely affect his ability
to earn a living in any capacity that does not violate the covenants contained
herein.

A.Confidential Information. Murphy shall hold in a fiduciary capacity for the
benefit of the Company and all of its subsidiaries, partnerships, joint
ventures, limited liability companies, and other affiliates (collectively, the
“Company Group”), all secret or confidential information, knowledge or data
relating to the Company and its businesses (including, without limitation, any
proprietary and not publicly available information concerning any processes,
methods, trade secrets, intellectual property, research secret data, costs,
names of users or purchasers of their respective products or services, business
methods, operating or manufacturing procedures, or programs or methods of
promotion and sale) that Murphy has obtained or obtains during Murphy’s services
to the Company and that is not public knowledge (other than as a result of
Murphy’s violation of this Section 9.A (“Confidential Information”)). Murphy
shall not communicate, divulge or disseminate Confidential Information at any
time during or after Murphy’s employment and/or service as a consultant with the
Company, except with prior written consent of a corporate officer of Company, or
as otherwise required by law or legal process.  All records, files, memoranda,
reports, customer lists, drawings, plans, documents and the like that Murphy
uses, prepares or comes into contact with during the course of Murphy’s
employment shall remain the sole property of the Company, and shall be turned
over to the Company upon termination of Murphy’s employment.

B.Non-Recruitment of Company Group Employees, Etc. From the date of this
Agreement and for twelve (12) months from the Separation Date (the “Restricted
Period”), Murphy shall not (i) solicit or participate in the solicitation of any
person who was employed by the Company at any time during the six (6)-month
period prior to the Separation Date to leave the employ of the Company. Murphy
further agrees that, during the Restricted Period, if an employee of the Company
contacts Murphy about prospective employment, Murphy will inform that employee
that Murphy cannot discuss the matter further without informing the Company.

C.Non-Solicitation of Business. Murphy acknowledges and agrees that the
identities of the Company’s customers and any information regarding the
Company’s customers is confidential and constitutes trade secrets. In
recognition of the confidential and trade secret nature of information regarding
the Company’s customers, Murphy agrees that during the Restricted Period, that
he shall not (either directly or indirectly or as an officer, agent, employee,
partner or director of any other company, partnership or entity) solicit on
behalf of any Competitor of the

 

8

--------------------------------------------------------------------------------

 

Company (as defined below) the business of (i) any customer of the Company
during the time of Murphy’s employment or as of the date of Murphy’s termination
of employment, or (ii) any potential customer of the Company which Murphy knew
to be an identified, prospective purchaser of services or products of the
Company as of the date of Murphy’s termination of employment.  A “Competitor of
the Company” means any Person (as such term is used in Sections 13(d) and 14(d)
of the Exchange Act) that is engaged or preparing to engage in any design,
development, sale, promotion, production, marketing, licensing, distribution or
provision of any service, technology, product or product feature that is,
directly or indirectly, or is intended to be, competitive with one or more
services, technologies, products or product features provided by the Company
(each, a “Competitive Activity”).

D.Investment in Competitor. During the Restricted Period, Murphy shall not
invest in (other than in a publicly traded company with a maximum investment of
no more than one percent (1%) of outstanding shares), counsel, advise, or be
otherwise engaged or employed by, any Competitor of the Company.

E.Further Actions.  Murphy further agrees that during the Restricted Period,
Murphy shall, upon written request, assist and cooperate with the Company with
regard to any matter or project in which Murphy was involved during Murphy’s
employment with the Company, including but not limited to any litigation that
may be pending or arise after such termination of employment (other than any
litigation in which the Company asserts a claim against Murphy or alleges that
Murphy breached this Agreement or the Consulting Agreement).  After the end of
the Restricted Period, the Company shall not unreasonably request such
cooperation of Murphy and shall cooperate with Murphy in scheduling any
assistance by Murphy taking into account Murphy’s business and personal affairs
and shall provide reasonable compensation to Murphy for any lost wages and/or
expenses associated with such cooperation and assistance.

F.Inventions. All plans, discoveries and improvements, whether patentable or
unpatentable, made or devised by Murphy, whether alone or jointly with others,
from the date of Murphy’s initial employment by the Company and continuing until
the end of any period during which Murphy is employed by the Company, relating
or pertaining in any way to Murphy’s employment with or the business of the
Company (each, an “Invention”), shall be promptly disclosed in writing to the
Company’s General Counsel and are hereby transferred to and shall redound to the
benefit of the Company and shall become and remain its sole and exclusive
property. Murphy agrees to execute any assignment to the Company or its nominee,
of Murphy’s entire right, title and interest in and to any Invention and to
execute any other instruments and documents requisite or desirable in applying
for and obtaining patents, trademarks or copyrights, at the Company’s expense,
with respect thereto in the United States and in all foreign countries, that may
be required by the Company. Murphy further agrees to cooperate, while employed
and thereafter, to the extent and in the manner required by the Company, in the
prosecution or defense of any patent or copyright claims or any litigation, or
other proceeding involving any trade secrets, processes, discoveries or
improvements covered by this covenant, but all necessary expenses thereof shall
be paid by the Company. Murphy agrees to disclose promptly in writing to the
Company all innovations (including any Inventions) conceived, reduced to
practice, created, derived, developed, or made by Murphy during the term of
employment and for three months thereafter, whether or not Murphy believes such
innovations are subject to this Section 9.F, to permit a determination by the
Company as to whether or not the innovations should be the property of the
Company. Any such information will be received in confidence by the Company.

G.Acknowledgement and Enforcement. Murphy acknowledges and agrees that: (i) the
purpose of the foregoing covenants in this Section 9 are to protect the
goodwill, trade secrets and other Confidential Information of the Company; (ii)
because of the nature of the business in which the Company is engaged and
because of the nature of the Confidential Information to which Murphy has
access, the Company would suffer irreparable harm and it would be impractical
and excessively difficult to determine the actual damages of the Company in the
event Murphy breached any of the covenants of this Section 9; and (iii) remedies
at law (such as monetary damages) for any breach of Murphy’s obligations under
this Section 9 would be inadequate. Murphy therefore agrees and consents that if
Murphy commits any breach of a covenant under this Section 9 during the
applicable period of restriction specified therein as determined in good faith
by the Board, the Company shall (i) immediately be entitled to cease providing
the consideration provided to Murphy under this Agreement and the Consulting
Agreement and to obtain damages, except as prohibited by law, and (ii) have the
right (in addition to, and not in lieu of, any other right or that may be
available to it) to seek temporary and permanent injunctive relief from a court
of competent jurisdiction, without posting any bond or other security and
without the necessity of proof of actual damage.

 

9

--------------------------------------------------------------------------------

 

10.Mutual Non Disparagement.

A.By Murphy.  Murphy shall at all times during the Restricted Period refrain
from making statements, written or oral, that denigrate, disparage or defame the
goodwill or reputation of the Company, the Board or the officers, directors or
employees of the Company, except as required by legal process. Murphy further
agrees not to make any negative statement to third parties relating to his
employment or any aspect of the businesses of the Company and not to make any
statements to third parties about the circumstances of Murphy’s separation from
the Company, or about the Company or its trustees, directors, officer, security
holders, partners, agents or former or current employees and directors, except
as required by legal process. The foregoing provisions of this Section 10.A
shall not, and are not intended to, restrict Murphy from making objective
statements that reflect his view, as a stockholder, with respect to factual
matters concerning specific acts or determinations of the Company occurring
after the date of this Agreement (subject to confidentiality obligations).  

B.By the Company.  The Company’s officers and directors shall each at all times
during the Restricted Period refrain from making statements, written or oral,
that denigrate, disparage or defame the goodwill or reputation of Murphy, except
as required by legal process. The Company’s officers and directors further agree
not to make any negative statement to third parties relating to Murphy’s
employment or Murphy’s separation from the Company, except as required by legal
process or required to comply with the Company’s reporting obligations as a
publicly traded company. The foregoing provisions of this Section 10.B shall
not, and are not intended to, restrict the Company or the Board from making
objective statements that reflect their view with respect to factual matters
concerning specific acts or determinations of the Company, its directors,
officers or stockholders occurring after the date of this Agreement (subject to
confidentiality obligations).  

C.Breach.  For purposes of clarity, any breach of this Section 10  by the
Company or Murphy shall be governed by the provisions of Section11, and not
Section 10.G.

11.Breach of Agreement.  

A.The Company acknowledges and agrees that any material breach of this Agreement
or the Consulting Agreement, shall entitle Murphy to obtain damages, except as
prohibited by law.  Murphy acknowledges and agrees that any material breach of
this Agreement as determined by the Board acting in good faith (other than
Section 9, which shall be governed by Section 9.G), the Consulting Agreement or
the IAA, unless such breach constitutes a legal action by Murphy challenging or
seeking a determination in good faith of the validity of the waiver herein under
the ADEA, shall entitle the Company immediately to cease providing the
consideration provided to Murphy under this Agreement and the Consulting
Agreement and to seek damages, except as prohibited by law.  

B.The Company acknowledges and agrees that before Murphy shall be determined to
have breached any provision or covenant contained in this Agreement, the
Consulting Agreement or the IAA, Murphy shall have been given notice of any such
alleged breach (including the grounds for the Company’s determination in
reasonable detail) and been given twenty (20) days after receipt of such notice
of such breach to (i) cure or remedy any such breach that is reasonably
susceptible of cure or remedy or (ii) provide the Company with support that
Murphy did not breach this Agreement, the Consulting Agreement or the
IAA.  During this twenty (20) day notice period, Murphy will be afforded the
opportunity to make a presentation to the Board regarding the matters referred
to in the Company’s notice.

C.The Company acknowledges and agrees that any material breach of this Agreement
or the Consulting Agreement, shall entitle Murphy to obtain damages, except as
prohibited by law.  Murphy acknowledges and agrees that before the Company shall
be determined to have breached any provision or covenant contained in this
Agreement or the Consulting Agreement, the Company shall have been given notice
of any such alleged breach (including the grounds for Murphy’s determination in
reasonable detail) and been given twenty (20) days after receipt of such notice
of such breach to (i) cure or remedy any such breach that is reasonably
susceptible of cure or remedy or (ii) provide Murphy with support that the
Company did not breach this Agreement or the Consulting Agreement.

 

10

--------------------------------------------------------------------------------

 

12.Legal Representation.  

Murphy represents that he has had an opportunity to consult with an attorney,
and has carefully read and understands the scope and effect of the provisions of
this Agreement and the Consulting Agreement.  Murphy has not relied upon any
representations or statements made by the Company that are not specifically set
forth in this Agreement or the Consulting Agreement. Murphy further acknowledges
and agrees that Gunderson Dettmer (“GD”) is legal counsel for Company solely,
and that he is not relying on the Company or GD for legal advice regarding this
Agreement or the Consulting Agreement.  The parties further acknowledge that
they have entered into this Agreement and the Consulting Agreement voluntarily,
without coercion, and based upon their own judgment and not in reliance upon any
representations or promises made by the other party or parties, other than those
contained within this Agreement or the Consulting Agreement.    

13.Arbitration and Equitable Relief.

A.Arbitration. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE
TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED, SHALL BE SUBJECT TO ARBITRATION IN SAN DIEGO COUNTY, BEFORE JUDICIAL
ARBITRATION & MEDIATION SERVICES (“JAMS”), PURSUANT TO ITS EMPLOYMENT
ARBITRATION RULES & PROCEDURES (“JAMS RULES”).  THE ARBITRATOR MAY GRANT
INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES.  THE ARBITRATOR SHALL ADMINISTER
AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH CALIFORNIA LAW, INCLUDING THE
CALIFORNIA CODE OF CIVIL PROCEDURE, AND THE ARBITRATOR SHALL APPLY SUBSTANTIVE
AND PROCEDURAL CALIFORNIA LAW TO ANY DISPUTE OR CLAIM, WITHOUT REFERENCE TO ANY
CONFLICT-OF-LAW PROVISIONS OF ANY JURISDICTION.  TO THE EXTENT THAT THE JAMS
RULES CONFLICT WITH CALIFORNIA LAW, CALIFORNIA LAW SHALL TAKE PRECEDENCE.  THE
DECISION OF THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND BINDING ON THE
PARTIES TO THE ARBITRATION.  THE PARTIES AGREE THAT THE PREVAILING PARTY IN ANY
ARBITRATION SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT
JURISDICTION TO ENFORCE THE ARBITRATION AWARD.  THE PARTIES TO THE ARBITRATION
SHALL EACH PAY AN EQUAL SHARE OF THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND
EACH PARTY SHALL SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES;
PROVIDED, HOWEVER, THAT THE ARBITRATOR SHALL AWARD ATTORNEYS’ FEES AND COSTS TO
THE PREVAILING PARTY, EXCEPT AS PROHIBITED BY LAW.  THE PARTIES HEREBY AGREE TO
WAIVE THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY
A JUDGE OR JURY.  NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT
EITHER PARTY FROM SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY)
FROM ANY COURT HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF
THEIR DISPUTE RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN
BY REFERENCE.  SHOULD ANY PART OF THE ARBITRATION AGREEMENT CONTAINED IN THIS
PARAGRAPH CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT BETWEEN THE PARTIES, THE
PARTIES AGREE THAT THIS ARBITRATION AGREEMENT SHALL GOVERN.

B.Voluntary Nature of Agreement. Murphy acknowledges and agrees that he is
executing this Agreement and the Consulting agreement voluntarily and without
any duress or undue influence by the Company or anyone else. Murphy further
acknowledges and agrees that he has carefully read this Agreement and the
consulting agreement and that Murphy has asked any questions needed for Murphy
to understand the terms, consequences and binding effect of this Agreement and
the consulting agreement and fully understands both agreements, including that
Murphy is waiving his right to a jury trial. Finally, Murphy agrees that he has
been provided an opportunity to seek the advice of an attorney of Murphy’s
choice before signing this Agreement.

 

11

--------------------------------------------------------------------------------

 

14.Miscellaneous.

A.Authority.  The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement and the
Consulting Agreement.  Murphy represents and warrants that he has the capacity
to act on his/her own behalf and on behalf of all who might claim through him to
bind them to the terms and conditions of this Agreement and the Consulting
Agreement.  Each Party warrants and represents that there are no liens or claims
of lien or assignments in law or equity or otherwise of or against any of the
claims or causes of action released herein.

B. Severability.  In the event that any provision or any portion of any
provision of this Agreement or the Consulting Agreement or any surviving
agreement made a part hereof or thereof becomes or is declared by a court of
competent jurisdiction or arbitrator to be illegal, unenforceable, or void, this
Agreement and the Consulting Agreement shall continue in full force and effect
without said provision or portion of provision.

C.Attorneys’ Fees.  Except with regard to a legal action challenging or seeking
a determination in good faith of the validity of the waiver herein under the
ADEA, in the event that either Party brings an action to enforce or effect its
rights under this Agreement or the Consulting Agreement, the prevailing Party
shall be entitled to recover its costs and expenses, including the costs of
mediation, arbitration, litigation, court fees, and reasonable attorneys’ fees
incurred in connection with such an action.

D.Costs.  The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement and the
Consulting Agreement.

E.Entire Agreement.  This Agreement, together with the Consulting Agreement, the
IAA, the Indemnification Agreement,  the Bring-Down Release, the Stock Plan and
the Equity Awards, represents the entire agreement and understanding between the
Company and Murphy concerning the subject matter of this Agreement and the
Consulting Agreement and Murphy’s employment with and separation from the
Company and the events leading thereto and associated therewith, and supersedes
and replaces any and all prior agreements and understandings concerning the
subject matter of this Agreement and the Consulting Agreement and Murphy’s
relationship with the Company.

F.No Oral Modification.  This Agreement may only be amended in a writing signed
by Murphy and the Chair of the Compensation Committee.

G.Governing Law.  This Agreement shall be governed by the laws of the State of
California, without regard for choice-of-law provisions.  Murphy consents to
personal and exclusive jurisdiction and venue in the State of California.

H.Counterparts.  This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.

I.Assignability. This Agreement and the Consulting Agreement are binding upon
Murphy’s heirs, executors, assigns, administrators, and other legal
representatives, and will be for the benefit of the Company, its subsidiaries,
its successors, and its assigns.  Murphy may not sell, assign or delegate any
rights or obligations under this Agreement or the Consulting Agreement.
Notwithstanding anything to the contrary herein, the Company may assign this
Agreement and the Consulting Agreement and its rights and obligations under this
Agreement and the Consulting Agreement to any successor to all or substantially
all of Company’s relevant assets, whether by merger, consolidation,
reorganization, reincorporation, sale of assets or stock, change of control or
otherwise.

 

12

--------------------------------------------------------------------------------

 

J.Notices. Any notice or other communication required or permitted by this
Agreement to be given to a Party shall be in writing and shall be deemed given
(i) if delivered personally or by commercial messenger or courier service, (ii)
when sent by confirmed facsimile or email, or (iii) if mailed by U.S. registered
or certified mail (return receipt requested), to the Party at the Party’s
address written below or at such other address as the Party may have previously
specified by like notice. If by mail, delivery shall be deemed effective three
business days after mailing in accordance with this Section 14.J.

If to the Company, to:

Organovo Holdings, Inc.

6275 Nancy Ridge Road

Suite 110

San Diego, CA 92121

Attention: General Counsel

The one exception to the notice requirement will be the delivery of invoices, or
requests for expense reimbursement, by the Murphy to the Company.  Invoices and
requests for expense reimbursement will be delivered by Murphy via e-mail to:
with a copy to.

If to Murphy, to the address for notice on the first page to this Agreement and
electronically to or, to such future address as Murphy shall update in writing.

[Remainder of Page Intentionally Left Blank]

 

13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first written above.

 

MURPHY

 

ORGANOVO HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Keith Murphy

 

By:

/s/ Kirk Malloy

 

 

 

 

 

Name:  

Keith Murphy

 

Name:

Kirk Malloy

 

 

 

 

 

 

 

 

Title:

Lead Director

 

14

--------------------------------------------------------------------------------

 

Schedule A

List of Equity Awards

Schedule A – List of Equity Awards

Outstanding Stock Options

 

 

 

Date of Grant

Exercise Price

Number of Shares

Vesting Schedule

 

 

 

 

 

 

 

Option

02/13/13

$4.585

24,690

Fully vested

 

 

 

 

 

 

 

Option

03/12/13

$3.93

215,000

Fully vested

 

 

 

 

 

 

 

Option

08/28/13

$5.600

54,654

Fully vested

 

 

 

 

 

 

 

Option

02/13/14

$9.92

27,105

Fully vested

 

 

 

 

 

 

 

Option

02/19/14

$9.86

27,307

Fully vested

 

 

 

 

 

 

 

Option

02/19/14

$9.86

550,000

25%, 12 quarterly installments, VCD 02/19/14

 

 

 

 

 

 

 

Option

02/13/15

$6.34

28,008

Fully vested

 

 

 

 

 

 

 

Option

06/04/15

$4.92

465,000

25%, 12 quarterly installments, VCD 06/04/15

 

 

 

 

 

 

 

Option

02/16/16

$2.04

24,690

Fully vested

 

 

 

 

 

 

 

Option

07/11/16

$3.99

415,000

16 quarterly installments, VCD 05/15/16

 

Restricted Stock Unit

 

 

 

Date of Grant

Initial Number of Shares

Number of Shares Previously Delivered

Vesting Schedule

 

 

 

 

 

 

 

RSU

07/11/16

208,000

39,000

16 quarterly installments, VCD 05/15/16

 

15

--------------------------------------------------------------------------------

 

EXHIBIT A

Consulting Agreement

 

16

--------------------------------------------------------------------------------

 

ORGANOVO HOLDINGS, INC.

CONSULTING AGREEMENT

This Consulting Agreement (this “Agreement”) is made and entered into by and
between Organovo Holdings, Inc., a Delaware corporation, and its wholly-owned
subsidiary, Organovo, Inc., a Delaware corporation, with their principal place
of business at 6275 Nancy Ridge Road, San Diego, California, 92121 (Organovo
Holdings, Inc. and Organovo, Inc., shall be collectively referred to herein as,
the “Company”), and Keith Murphy, an individual with his principal place of
business at (“Consultant”) (each herein referred to individually as a “Party,”
or collectively as the “Parties”). All capitalized terms used in this Agreement
not otherwise defined herein shall have the meanings set forth the Separation
Agreement, except as otherwise specified.

A.The Parties have executed this agreement in connection with their execution of
the Continued Service, Consulting and Separation Agreement, dated April 7, 2017
(the “Separation Agreement”).

B.Contingent upon the Separation Agreement becoming effective pursuant to its
terms and in consideration for Consultant’s obligations and promises in this
Agreement and in the Separation Agreement, the Company agrees to retain
Consultant as an independent contractor to perform consulting services for the
Company, and Consultant agrees to perform such services, on the terms described
below, effective as of the Separation Date (as defined in the Separation
Agreement).

NOW, THEREFORE, in consideration of the mutual promises contained herein and in
the Separation Agreement, the Parties agree as follows:

1.Services and Compensation

Contingent upon the Separation Agreement becoming effective pursuant to its
terms, Consultant agrees to perform the services described in Exhibit A (the
“Services”) for the Company (or its designee), and the Company agrees to pay
Consultant the compensation described in Exhibit A for Consultant’s performance
of the Services, during the Term (as defined below).

2.Confidentiality

A.Definition of Confidential Information. “Confidential Information” means any
information (including any and all combinations of individual items of
information) that relates to the actual or anticipated business and/or products,
research or development of the Company, its affiliates or subsidiaries, or to
the Company’s, its affiliates’ or subsidiaries’ technical data, trade secrets,
or know-how, including, but not limited to, research, product plans, business
plans, financial, accounting, tax or other information regarding the Company’s,
its affiliates’ or subsidiaries’ products or services and markets therefor,
customer lists and customers (including, but not limited to, customers of the
Company on whom Consultant called or with whom Consultant became acquainted
during the Term of this Agreement), software, developments, inventions,
discoveries, ideas, processes, formulas, technology, designs, drawings,
engineering, hardware configuration information, marketing, finances, and other
business information disclosed by the Company, its affiliates or subsidiaries,
either directly or indirectly, in writing, orally or by drawings or inspection
of premises, parts, equipment, or other property of Company, its affiliates or
subsidiaries. Notwithstanding the foregoing, Confidential Information shall not
include any such information which Consultant can establish (i) was publicly
known or made generally available prior to the time of disclosure to Consultant;
(ii) becomes publicly known or made generally available after disclosure to
Consultant through no wrongful action or inaction of Consultant; or (iii) is in
the rightful possession of Consultant, without confidentiality obligations, at
the time of disclosure as shown by Consultant’s then-contemporaneous written
records; provided that any combination of individual items of information shall
not be deemed to be within any of the foregoing exceptions merely because one or
more of the individual items are within such exception, unless the combination
as a whole is within such exception.

B.Nonuse and Nondisclosure. During and after the Term of this Agreement,
Consultant will hold in the strictest confidence, and take all reasonable
precautions to prevent any unauthorized use or

 

17

--------------------------------------------------------------------------------

 

disclosure of Confidential Information, and Consultant will not (i) use the
Confidential Information for any purpose whatsoever other than as necessary for
the performance of the Services on behalf of the Company, or (ii) disclose the
Confidential Information to any third party without the prior written consent of
an authorized representative of Company, except that Consultant may disclose
Confidential Information to the extent compelled by applicable law; provided
however, prior to such disclosure, Consultant shall provide prior written notice
to Company and seek a protective order or such similar confidential protection
as may be available under applicable law. Consultant agrees that no ownership of
Confidential Information is conveyed to the Consultant. Without limiting the
foregoing, Consultant shall not use or disclose any Company property,
intellectual property rights, trade secrets or other proprietary know-how of the
Company to invent, author, make, develop, design, or otherwise enable others to
invent, author, make, develop, or design identical or substantially similar
designs as those developed under this Agreement for any third party. Consultant
agrees that Consultant’s obligations under this Section 2.B. shall continue
after the termination of this Agreement.

C.Other Client Confidential Information. Consultant agrees that Consultant will
not improperly use, disclose, or induce the Company to use any proprietary
information or trade secrets of any former or concurrent employer of Consultant
or other person or entity with which Consultant has an obligation to keep in
confidence. Consultant also agrees that Consultant will not bring onto the
Company’s premises or transfer onto the Company’s technology systems any
unpublished document, proprietary information, or trade secrets belonging to any
third party unless disclosure to, and use by, the Company has been consented to
in writing by such third party.

D.Third Party Confidential Information. Consultant recognizes that the Company
has received and in the future will receive from third parties their
confidential or proprietary information subject to a duty on the Company’s part
to maintain the confidentiality of such information and to use it only for
certain limited purposes. Consultant agrees that at all times during the Term of
this Agreement and thereafter, Consultant owes the Company and such third
parties a duty to hold all such confidential or proprietary information in the
strictest confidence and not to use it or to disclose it to any person, firm,
corporation, or other third party except as necessary in carrying out the
Services for the Company consistent with the Company’s agreement with such third
party.

3.Ownership

A.Assignment of Inventions. Consultant agrees that all right, title, and
interest in and to any copyrightable material, notes, records, drawings,
designs, inventions, improvements, developments, discoveries, ideas and trade
secrets conceived, discovered, authored, invented, developed or reduced to
practice by Consultant, solely or in collaboration with others, during the Term
of this Agreement and arising out of, or in connection with, performing the
Services under this Agreement and any copyrights, patents, trade secrets, mask
work rights or other intellectual property rights relating to the foregoing
(collectively, “Inventions”), are the sole property of the Company. Consultant
also agrees to promptly make full written disclosure to the Company of any
Inventions and to deliver and assign (or cause to be assigned) and hereby
irrevocably assigns fully to the Company all right, title and interest in and to
the Inventions.

B.Third Party Materials. Subject to Section 3.A, Consultant will provide the
Company with prior written notice if, in the course of performing the Services,
Consultant incorporates into any Invention or utilizes in the performance of the
Services any invention, discovery, idea, original works of authorship,
development, improvements, trade secret, concept, or other proprietary
information or intellectual property right owned by Consultant or in which
Consultant has an interest, that has not previously been assigned to the Company
during Consultant’s employment with the Company.  Company is hereby granted a
nonexclusive, royalty-free, perpetual, irrevocable, transferable, worldwide
license (with the right to grant and authorize sublicenses) to make, have made,
use, import, offer for sale, sell, reproduce, distribute, modify, adapt, prepare
derivative works of, display, perform, and otherwise exploit such Inventions,
without restriction, including, without limitation, as part of or in connection
with such Invention, and to practice any method related thereto. Consultant will
not incorporate any invention, discovery, idea, original works of authorship,
development, improvements, trade secret, concept, or other proprietary
information or intellectual property right owned by any third party (in which
Consultant has no interest) into any Invention without Company’s prior written
permission.

C.Moral Rights. Any assignment to the Company of Inventions includes all rights
of attribution, paternity, integrity, modification, disclosure and withdrawal,
and any other rights throughout the world

 

18

--------------------------------------------------------------------------------

 

that may be known as or referred to as “moral rights,” “artist’s rights,” “droit
moral,” or the like (collectively, “Moral Rights”). To the extent that Moral
Rights cannot be assigned under applicable law, Consultant hereby waives and
agrees not to enforce any and all Moral Rights, including, without limitation,
any limitation on subsequent modification, to the extent permitted under
applicable law.

D.Maintenance of Records. Consultant agrees to keep and maintain adequate,
current, accurate, and authentic written records of all Inventions made by
Consultant in connection with performing Services under this Agreement (solely
or jointly with others) during the Term of this Agreement, and for a period of
three (3) years thereafter. The records will be in the form of notes, sketches,
drawings, electronic files, reports, or any other format that is customary in
the industry and/or otherwise specified by the Company. Such records are and
remain the sole property of the Company at all times and upon Company’s request,
Consultant shall deliver (or cause to be delivered) the same.

E.Further Assurances. Consultant agrees to assist Company, or its designee, at
the Company’s expense, in every proper way to secure the Company’s rights in
Inventions in any and all countries, including the disclosure to the Company of
all pertinent information and data with respect thereto, the execution of all
applications, specifications, oaths, assignments and all other instruments that
the Company may deem necessary in order to apply for, register, obtain,
maintain, defend, and enforce such rights, and in order to deliver, assign and
convey to the Company, its successors, assigns and nominees the sole and
exclusive right, title, and interest in and to all Inventions and testifying in
a suit or other proceeding relating to such Inventions. Consultant further
agrees that Consultant’s obligations under this Section 3.E shall continue after
the termination of this Agreement.

F.Attorney-in-Fact. Consultant agrees that, if the Company is unable because of
Consultant’s unavailability, dissolution, mental or physical incapacity, or for
any other reason, to secure Consultant’s signature with respect to any
Inventions, including, without limitation, for the purpose of applying for or
pursuing any application for any United States or foreign patents or mask work
or copyright registrations covering the Inventions assigned to the Company in
Section 3.A, then Consultant hereby irrevocably designates and appoints the
Company and its duly authorized officers and agents as Consultant’s agent and
attorney-in-fact, to act for and on Consultant’s behalf to execute and file any
papers and oaths and to do all other lawfully permitted acts with respect to
such Inventions to further the prosecution and issuance of patents, copyright
and mask work registrations with the same legal force and effect as if executed
by Consultant. This power of attorney shall be deemed coupled with an interest,
and shall be irrevocable.

4.Conflicting Obligations

Consultant represents and warrants that Consultant has no agreements,
relationships, or commitments to any other person or entity that conflict with
the provisions of this Agreement, Consultant’s obligations to the Company under
this Agreement, and/or Consultant’s ability to perform the Services. Consultant
will not enter into any such conflicting agreement during the Term of this
Agreement.

5.Return of Company Materials

Upon the termination of this Agreement, or upon Company’s earlier request,
Consultant will immediately deliver to the Company, and will not keep in
Consultant’s possession, recreate, or deliver to anyone else, any and all
Company property, including, but not limited to, Confidential Information,
tangible embodiments of the Inventions, all devices and equipment belonging to
the Company, all electronically-stored information and passwords to access such
property, those records maintained pursuant to Section 3.D and any reproductions
of any of the foregoing items that Consultant may have in Consultant’s
possession or control.

6.Reports

Consultant agrees that Consultant will periodically keep the Company advised as
to Consultant’s progress in performing the Services under this Agreement when
requested by the Company to so do, with a frequency not greater than once a
month. Requests by the Company will be in writing, at least one week prior to
the required

 

19

--------------------------------------------------------------------------------

 

delivery date of any such progress report. The Company and Consultant agree that
the reasonable time expended in preparing such written reports will be
considered time devoted to the performance of the Services.

7.Term and Termination

A.Effective Date.  Consultant understands that this Agreement shall be null and
void and shall not be effective unless and until the Separation Agreement
becomes effective in accordance with its terms (the “Effective Date”).  

B.Term. The term of this Agreement will begin on the Separation Date (as defined
in the Separation Agreement) and will continue for a period of twelve (12)
months thereafter (the “Term”).

C.Termination. This Agreement will terminate upon the expiration of the
Term.  The Company may terminate the Agreement with or without Cause (as defined
below), upon providing Consultant with written notice of such termination
pursuant to Section 12.G of this Agreement (the “Termination Notice”).  In the
event the Company terminates this Agreement without Cause, the Company shall pay
Consultant all amounts that would have been paid under the full Term of the
Agreement within ten (10) business days of the Termination Notice.  For purposes
of this Agreement, if the Company undergoes a Change in Control (as defined
below) or a Default Event (as defined below), the Company shall be deemed to
have terminated the Consultant without Cause on the occurrence of such
event.  In the event the Company elects to terminate this Agreement for Cause,
the Company shall provide Consultant with the basis for such termination in the
Termination Notice and provide Consultant with a thirty (30) day cure period, if
the basis for such termination for Cause is subject to Cure. In the event of a
Termination with Cause, no further payments will be due under the Agreement
after the date of the Termination Notice, unless Consultant has cured the basis
for such termination for Cause, if possible, within the thirty (30) day cure
period.  The Company’s determination to terminate Consultant for Cause, and any
subsequent determination that Consultant has not timely cured, or cannot cure,
the basis for such termination for Cause, must be made by the Company’s Board of
Directors (acting in good faith by majority vote).

D.Survival. Upon any termination, all rights and duties of the Company and
Consultant toward each other shall cease except:

(1)The Company will pay, within ten (10) days after the effective date of
termination, all amounts owing to Consultant for Services completed and accepted
by the Company prior to the termination date and related reimbursable expenses,
if any, submitted in accordance with the Company’s policies and in accordance
with the provisions of Section 1 (Exhibit A) of this Agreement; and

(2)Section 2 (Confidentiality), Section 3 (Ownership), Section 4 (Conflicting
Obligations), Section 5 (Return of Company Materials), Section 7 (Term and
Termination), Section 8 (Independent Contractor; Benefits), Section 9
(Indemnification), Section 10 (Limitation of Liability), Section 11 (Arbitration
and Equitable Relief), and Section 12 (Miscellaneous) will survive termination
or expiration of this Agreement in accordance with their terms.

E.Definitions:

(1) “Cause” means any of the following: (i) the Consultant’s material breach of
any term of the Separation Agreement, this Agreement or any other agreement
between the Company and Consultant; (ii) the Consultant’s theft, dishonesty,
willful misconduct, breach of fiduciary duty for personal profit, or
falsification of any Company documents or records; workplace conduct); (iv) any
intentional wrongful act by the Consultant which has a material detrimental
effect on the Company’s reputation or business; and (v)  the Consultant’s
conviction (including any plea of guilty or nolo contendere) of any criminal act
involving fraud, dishonesty, misappropriation or moral turpitude, or which
impairs the Consultant’s ability to perform his duties under this Agreement.

(2)“Change in Control” shall have the meaning assigned to such term in the
Company’s Amended and Restated 2012 Equity Incentive Plan (the “Plan”).

 

20

--------------------------------------------------------------------------------

 

(3)“Default Event” shall mean the happening of one of the following events: (i)
the Company shall (a) discontinue its business, (b) apply for or consent to the
appointment of a receiver, trustee, custodian or liquidator of it or any of its
property, (c) admit in writing its inability to pay its debts as they mature,
(d) make a general assignment for the benefit of creditors, (e) file a voluntary
petition in bankruptcy, or a petition or an answer seeking reorganization or
arrangement with creditors, or to take advantage of any bankruptcy,
reorganization, insolvency, readjustment of debt, dissolution or liquidation
laws or statutes, or an answer admitting the material allegations of a petition
filed against it in any proceeding under any such law, or (f) materially breach
any term of the Separation Agreement, this Agreement or any other agreement
between the Company and Consultant; or (ii) there shall be filed against the
Company an involuntary petition seeking reorganization of the Company or the
appointment of a receiver, trustee, custodian or liquidator of the Company or a
substantial part of its assets, or an involuntary petition under any bankruptcy,
reorganization or insolvency law of any jurisdiction.

8.Independent Contractor; Benefits; Company Policies

A.Independent Contractor. It is the express intention of the Company and
Consultant that Consultant perform the Services as an independent contractor to
the Company. Nothing in this Agreement shall in any way be construed to
constitute Consultant as an agent, employee or representative of the Company.
Without limiting the generality of the foregoing, Consultant is not authorized
to bind the Company to any liability or obligation or to represent that
Consultant has any such authority. Consultant agrees to furnish (or reimburse
the Company for) all tools and materials necessary to accomplish this Agreement
and shall incur all expenses associated with performance, except as expressly
provided in Exhibit A. Consultant acknowledges and agrees that Consultant is
obligated to report as income all compensation received by Consultant pursuant
to this Agreement. Consultant agrees to and acknowledges the obligation to pay
all self-employment and other taxes on such income.

B.Benefits. The Company and Consultant agree that Consultant will receive no
Company-sponsored benefits from the Company where benefits include, but are not
limited to, paid vacation, sick leave, medical insurance and 401k participation.
If Consultant is reclassified by a state or federal agency or court as the
Company’s employee, Consultant will become a reclassified employee and will
receive no benefits from the Company, except those mandated by state or federal
law, even if by the terms of the Company’s benefit plans or programs of the
Company in effect at the time of such reclassification, Consultant would
otherwise be eligible for such benefits.

C.Company Policies.  Consultant acknowledges and agrees that during the Term
consultant shall be subject to the terms and conditions of the Company’s Code of
Conduct and any other policies applicable to Consultants, including the
Company’s Disclosure Policy.  

9.Indemnification

Consultant agrees to indemnify and hold harmless the Company and its affiliates
and their directors, officers and employees from and against all taxes, losses,
damages, liabilities, costs and expenses, including attorneys’ fees and other
legal expenses, arising directly or indirectly from or in connection with
(i) any negligent, reckless or intentionally wrongful act of Consultant or
Consultant’s assistants, employees, contractors or agents, (ii) any breach by
the Consultant or Consultant’s assistants, employees, contractors or agents of
any of the covenants contained in this Agreement and corresponding Confidential
Information and Invention Assignment Agreement, (iii) any failure of Consultant
to perform the Services in accordance with all applicable laws, rules and
regulations, or (iv) any violation or claimed violation of a third party’s
rights resulting in whole or in part from the Company’s use of the Inventions or
other deliverables of Consultant under this Agreement.

10.Limitation of Liability

IN NO EVENT SHALL COMPANY OR CONSULTANT BE LIABLE TO THE OTHER PARTY OR TO ANY
OTHER PARTY FOR ANY INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES, OR
DAMAGES FOR LOST PROFITS OR LOSS OF BUSINESS, HOWEVER CAUSED AND UNDER ANY
THEORY OF LIABILITY, WHETHER BASED IN CONTRACT, TORT (INCLUDING NEGLIGENCE) OR
OTHER THEORY OF LIABILITY, REGARDLESS OF WHETHER COMPANY WAS ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES AND NOTWITHSTANDING THE FAILURE OF ESSENTIAL PURPOSE

 

21

--------------------------------------------------------------------------------

 

OF ANY LIMITED REMEDY. IN NO EVENT SHALL EITHER PARTY’S LIABILITY ARISING OUT OF
OR IN CONNECTION WITH THIS AGREEMENT EXCEED THE AMOUNTS PAID BY COMPANY TO
CONSULTANT UNDER THIS AGREEMENT FOR THE SERVICES, DELIVERABLES OR INVENTION
GIVING RISE TO SUCH LIABILITY.

11.Arbitration and Equitable Relief

A.Arbitration. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE
TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED, SHALL BE SUBJECT TO ARBITRATION IN SAN DIEGO COUNTY, BEFORE JUDICIAL
ARBITRATION & MEDIATION SERVICES (“JAMS”), PURSUANT TO ITS EMPLOYMENT
ARBITRATION RULES & PROCEDURES (“JAMS RULES”).  THE ARBITRATOR MAY GRANT
INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES.  THE ARBITRATOR SHALL ADMINISTER
AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH CALIFORNIA LAW, INCLUDING THE
CALIFORNIA CODE OF CIVIL PROCEDURE, AND THE ARBITRATOR SHALL APPLY SUBSTANTIVE
AND PROCEDURAL CALIFORNIA LAW TO ANY DISPUTE OR CLAIM, WITHOUT REFERENCE TO ANY
CONFLICT-OF-LAW PROVISIONS OF ANY JURISDICTION.  TO THE EXTENT THAT THE JAMS
RULES CONFLICT WITH CALIFORNIA LAW, CALIFORNIA LAW SHALL TAKE PRECEDENCE.  THE
DECISION OF THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND BINDING ON THE
PARTIES TO THE ARBITRATION.  THE PARTIES AGREE THAT THE PREVAILING PARTY IN ANY
ARBITRATION SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT
JURISDICTION TO ENFORCE THE ARBITRATION AWARD.  THE PARTIES TO THE ARBITRATION
SHALL EACH PAY AN EQUAL SHARE OF THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND
EACH PARTY SHALL SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES;
PROVIDED, HOWEVER, THAT THE ARBITRATOR SHALL AWARD ATTORNEYS’ FEES AND COSTS TO
THE PREVAILING PARTY, EXCEPT AS PROHIBITED BY LAW.  THE PARTIES HEREBY AGREE TO
WAIVE THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY
A JUDGE OR JURY.  NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT
EITHER PARTY FROM SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY)
FROM ANY COURT HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF
THEIR DISPUTE RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN
BY REFERENCE.  SHOULD ANY PART OF THE ARBITRATION AGREEMENT CONTAINED IN THIS
PARAGRAPH CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT BETWEEN THE PARTIES, THE
PARTIES AGREE THAT THIS ARBITRATION AGREEMENT SHALL GOVERN.

B.Voluntary Nature of Agreement. Consultant acknowledges and agrees that he/she
is executing this Agreement voluntarily and without any duress or undue
influence by the Company or anyone else. Consultant further acknowledges and
agrees that he/she has carefully read this Agreement and that Consultant has
asked any questions needed for Consultant to understand the terms, consequences
and binding effect of this Agreement and fully understand it, including that
Consultant is waiving his/her right to a jury trial. Finally, Consultant agrees
that he/she has been provided an opportunity to seek the advice of an attorney
of Consultant’s choice before signing this Agreement.

12.Miscellaneous

A.Governing Law; Consent to Personal Jurisdiction. This Agreement shall be
governed by the laws of the State of California, without regard to the conflicts
of law provisions of any jurisdiction. To the extent that any lawsuit is
permitted under this Agreement, the Parties hereby expressly consent to the
personal and exclusive jurisdiction and venue of the state and federal courts
located in California.

B.Assignability. This Agreement will be binding upon Consultant’s heirs,
executors, assigns, administrators, and other legal representatives, and will be
for the benefit of the Company, its successors, and its assigns. There are no
intended third-party beneficiaries to this Agreement, except as expressly
stated. Consultant may not sell, assign or delegate any rights or obligations
under this Agreement. Notwithstanding

 

22

--------------------------------------------------------------------------------

 

anything to the contrary herein, Company may assign this Agreement and its
rights and obligations under this Agreement to any successor to all or
substantially all of Company’s relevant assets, whether by merger,
consolidation, reorganization, reincorporation, sale of assets or stock, change
of control or otherwise.

C.Entire Agreement. This Agreement, together with the Separation Agreement,
constitute the entire agreement and understanding between the Parties with
respect to the subject matter herein and supersedes all prior written and oral
agreements, discussions, or representations between the Parties.  Consultant
represents and warrants that he/she is not relying on any statement or
representation not contained in this Agreement. To the extent any terms set
forth in any exhibit or schedule conflict with the terms set forth in this
Agreement, the terms of this Agreement shall control unless otherwise expressly
agreed by the Parties in such exhibit or schedule.

D.Headings. Headings are used in this Agreement for reference only and shall not
be considered when interpreting this Agreement.

E.Severability. If a court or other body of competent jurisdiction finds, or the
Parties mutually believe, any provision of this Agreement, or portion thereof,
to be invalid or unenforceable, such provision will be enforced to the maximum
extent permissible so as to effect the intent of the Parties, and the remainder
of this Agreement will continue in full force and effect.

F.Modification, Waiver. No modification of or amendment to this Agreement, nor
any waiver of any rights under this Agreement, will be effective unless in a
writing signed by the Parties. Waiver by the Company of a breach of any
provision of this Agreement will not operate as a waiver of any other or
subsequent breach.

G.Notices. Any notice or other communication required or permitted by this
Agreement to be given to a Party shall be in writing and shall be deemed given
(i) if delivered personally or by commercial messenger or courier service,
(ii) when sent by confirmed facsimile or email, or (iii) if mailed by U.S.
registered or certified mail (return receipt requested), to the Party at the
Party’s address written below or at such other address as the Party may have
previously specified by like notice. If by mail, delivery shall be deemed
effective three business days after mailing in accordance with this
Section 12.G.

(1)If to the Company, to:

Organovo Holding, Inc.

6275 Nancy Ridge Road

Suite 110

San Diego, CA 92121

Attention: General Counsel

The one exception to the notice requirement will be the delivery of invoices, or
requests for expense reimbursement, by the Consultant to the Company.  Invoices
and requests for expense reimbursement will be delivered by the Consultant via
e-mail to: with a copy to.

(2)If to Consultant, to the address for notice on the signature page to this
Agreement or, if no such address is provided, to the last address of Consultant
provided by Consultant to the Company.

H.Attorneys’ Fees. In any court action at law or equity that is brought by one
of the Parties to this Agreement to enforce or interpret the provisions of this
Agreement, the prevailing Party will be entitled to reasonable attorneys’ fees,
in addition to any other relief to which that Party may be entitled.

I.Signatures. This Agreement may be signed in two counterparts, each of which
shall be deemed an original, with the same force and effectiveness as though
executed in a single document.

 

23

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have executed this Consulting Agreement
as of the date first written above.

 

CONSULTANT

 

ORGANOVO HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Keith Murphy

 

By:

/s/ Kirk Malloy

 

 

 

 

 

Name:  

Keith Murphy

 

Name:

Kirk Malloy

 

 

 

 

 

Title:

Consultant

 

Title:

Lead Director

 

 

 

 

Address for Notice:

 

 

 

 

 

24

--------------------------------------------------------------------------------

 

EXHIBIT A

SERVICES AND COMPENSATION

1.Services. The Services will include, but will not be limited to, the
following:

During the Term, Consultant will make himself available, at reasonable times and
upon reasonable notice, during normal business hours and for up to forty hours
per month (which shall not include any time Consultant spends attending Board
meetings or related to Consultant’s service as a director on the Company’s Board
of Directors) to provide transition services and such other services as mutually
agreed to by Consultant and the Company’s Board of Directors or Chief Executive
Officer.  Consultant also agrees not to perform any services on behalf of the
Company or to act as the Company’s representative unless approved in advance by
the Company’s Board of Directors or the Chief Executive Officer.

2.Compensation.

A.The Compensation payable to Consultant for the Services is set forth in the
Continued Services, Consulting and Separation Agreement, dated as of the date
hereof.

B.The Company will reimburse Consultant, in accordance with  the Company’s
policy, for all reasonable expenses incurred by Consultant in performing the
Services pursuant to this Agreement; provided that Consultant receives written
consent from an authorized agent of the Company prior to incurring expenses
greater than $1,000 and submits receipts for such expenses to the Company in
accordance with Company policy.

In order to help prevent adverse tax consequences to Consultant under
Section 409A (as defined below), in no event will any payment under Section 3.A.
of this Exhibit be made later than the later of (1) March 15th of the calendar
year following the calendar year in which such payment was earned, or (2) the
15th day of the third (3rd) month following the end of the Company’s fiscal year
in which such payment was earned. All payments and benefits provided for under
this Agreement are intended to be exempt from or otherwise comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended,
and the regulations and guidance thereunder (together, “Section 409A”) so that
none of the severance payments and benefits to be provided hereunder will be
subject to the additional tax imposed under Section 409A, and any ambiguities or
ambiguous terms herein will be interpreted to be exempt or so comply. Each
payment and benefit payable under this Agreement is intended to constitute a
separate payment for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations.

 

25

--------------------------------------------------------------------------------

 

EXHIBIT B

Bring-Down Release

 

26

--------------------------------------------------------------------------------

 

ORGANOVO HOLDINGS, INC.

BRING-DOWN RELEASE AGREEMENT

This Bring-Down Release Agreement (the “Release”) is made and entered into as of
________, ____ (the “Agreement Date”) by and between Organovo Holdings, Inc., a
Delaware corporation, with its principal place of business at 6275 Nancy Ridge
Road, San Diego, California, 92121 (the “Company”), and Keith Murphy, an
individual with his principal place of business at  (“Murphy”) (each herein
referred to individually as a “Party,” or collectively as the “Parties”).  All
capitalized terms used in this Release not otherwise defined herein shall have
the meanings set forth the Separation Agreement, except as otherwise specified.

A.The Parties previously entered into the Continued Service, Consulting and
Separation Agreement (the “Separation Agreement”) and the Consulting Agreement
(the “Consulting Agreement”), each dated April 7, 2017.

B.Murphy’s employment with the Company ended on the Separation Date (as defined
in the Separation Agreement), and his consulting relationship with the Company
ended on ____________ (the “Final Separation Date”).

C.The Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Murphy may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Murphy’s employment with or separation from the Company, the Separation
Agreement or the Consulting Agreement.

NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Murphy hereby agree as follows:

 

1.

Release Payment.

The Company agrees to pay Murphy $262,500 (less applicable tax and other
withholdings, if any) in a lump sum on and contingent upon the Effective Date
(as defined therein) of this Release.

 

2.

 Release of Claims.  

A.Murphy agrees that the consideration offered by the Company to Murphy pursuant
to the terms of this Release, the Separation Agreement and the Consulting
Agreement represents settlement in full of all outstanding obligations owed to
Murphy by the Company and its current and former officers, directors, employees,
agents, investors, attorneys, stockholders, administrators, affiliates, benefit
plans, plan administrators, insurers, trustees, divisions, and subsidiaries, and
predecessor and successor corporations and assigns (collectively, the
“Releasees”).  Except as provided below, Murphy, on his own behalf and on behalf
of his respective heirs, family members, executors, agents, and assigns, hereby
and forever releases the Releasees from, and agrees not to sue concerning, or in
any manner to institute, prosecute, or pursue, any claim, complaint, charge,
duty, obligation, demand, or cause of action relating to any matters of any
kind, whether presently known or unknown, suspected or unsuspected, that Murphy
may possess against any of the Releasees arising from any omissions, acts,
facts, or damages that have occurred up until and including the Effective Date,
including, without limitation:

i.any and all claims relating to or arising from Murphy’s employment and
consulting relationships with the Company and the respective terminations of
those relationships, including any and all claims relating to the Separation
Agreement and the Consulting Agreement;

ii.any and all claims relating to, or arising from, Murphy’s right to purchase,
actual purchase or receipt of shares of stock of the Company, including, without
limitation, any claims for fraud, misrepresentation, breach of fiduciary duty,
breach of duty under applicable state corporate law, and securities fraud under
any state or federal law;

 

27

--------------------------------------------------------------------------------

 

iii.any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

iv.any and all claims for violation of any federal, state, or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Rehabilitation Act of 1973; the Americans with
Disabilities Act of 1990; the Equal Pay Act; the Fair Labor Standards Act; the
Fair Credit Reporting Act; the Age Discrimination in Employment Act of 1967; the
Older Workers Benefit Protection Act; the Employee Retirement Income Security
Act of 1974; the Worker Adjustment and Retraining Notification Act; the Family
and Medical Leave Act; the Sarbanes-Oxley Act of 2002; the Immigration Control
and Reform Act; the California Family Rights Act; the California Labor Code; the
California Workers’ Compensation Act; and the California Fair Employment and
Housing Act;

v.any and all claims for violation of the federal or any state constitution;

vi.any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

vii.any claim for any loss, cost, damage, or expense arising out of any dispute
over the nonwithholding or other tax treatment of any of the proceeds received
by Murphy as a result of this Release; and

viii.any and all claims for attorneys’ fees and costs.

B.Murphy agrees that the release set forth in this Section 2 shall be and remain
in effect in all respects as a complete general release as to the matters
released.  This release does not extend to the Company’s obligations to Murphy
in Section 1 contingent upon the Effective Date.  The release set forth in this
Section 2 does not release claims that cannot be released as a matter of law,
including, but not limited to, Murphy’s right to file a charge with or
participate in a charge by the Equal Employment Opportunity Commission, or any
other local, state, or federal administrative body or government agency that is
authorized to enforce or administer laws related to employment, against the
Company (with the understanding that any such filing or participation does not
give Murphy the right to recover any monetary damages against the Company;
Murphy’s release of claims herein bars Murphy from recovering such monetary
relief from the Company).   Notwithstanding the foregoing, Murphy acknowledges
that any and all disputed wage claims that are released herein shall be subject
to binding arbitration as provided in Section 8 below, except as required by
applicable law.  Murphy represents that he has made no assignment or transfer of
any right, claim, complaint, charge, duty, obligation, demand, cause of action,
or other matter waived or released by this Section 2.

Notwithstanding the foregoing, nothing in this Agreement shall, or is intended
to, release or impair any of the following:

(a)  Murphy’s rights to receive the consideration and benefits provided under
this Agreement or the Separation Agreement;

(b) Murphy’s rights and the obligations of the Company under the Equity Awards;

(c)  Murphy’s vested rights under any 401k, retirement, or profit sharing plan
of the Company; or

(d)  Murphy’s rights to be defended and indemnified pursuant to California Labor
Code Section 2802 or other law, the Certificate of Incorporation or Bylaws of
the Company, and the Indemnification Agreement (including the right to receive
advancements of expenses in accordance with any of the foregoing), or any policy
of directors’ and officers’ liability  insurance;

 

28

--------------------------------------------------------------------------------

 

C.Murphy acknowledges that he is waiving and releasing any rights he may have
under the Age Discrimination in Employment Act of 1967 (“ADEA”), and that this
waiver and release is knowing and voluntary.  Murphy agrees that this waiver and
release does not apply to any rights or claims that may arise under the ADEA
after the Effective Date.  Murphy acknowledges that the consideration provided
by the Company under this Release for this waiver and release is in addition to
anything of value to which Murphy was already entitled.  Murphy further
acknowledges that he has been advised by this writing that: (i) he should
consult with an attorney prior to executing this Release; (ii) he has twenty-one
(21) days within which to consider this Release; (iii) he has seven (7) days
following his execution of this Release to revoke this Release; (iv) this
Release shall not be effective until after the revocation period has expired;
and (v) nothing in this Release prevents or precludes Murphy from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties, or costs for doing
so, unless specifically authorized by federal law.  In the event Murphy signs
this  and returns it to the Company in less than the 21-day period identified
above, Murphy hereby acknowledges that he/she has freely and voluntarily chosen
to waive the time period allotted for considering this Release.

D.Murphy understands that this Release shall be null and void if not executed by
him within twenty one (21) days.   Murphy seven (7) days after Murphy signs this
Release to revoke this Release.  This Release will become effective on the
eighth (8th) day after Murphy signs this Release, so long as it has been signed
by Murphy and has not been revoked by Murphy before that date (the “Effective
Date”).

 

3.

California Civil Code Section 1542.  

Murphy acknowledges that he has been advised to consult with legal counsel and
is familiar with the provisions of California Civil Code Section 1542, a statute
that otherwise prohibits the release of unknown claims, which provides as
follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Murphy, being aware of said code section, agrees to expressly waive any rights
he may have thereunder, as well as under any other statute or common law
principles of similar effect.

 

4.

No Pending Lawsuits; No Cooperation; No Admission.  

A.Murphy represents that he has no lawsuits, claims, or actions pending in his
name, or on behalf of any other person or entity, against the Company or any of
the other Releasees.  

B. Murphy agrees that he/she will not knowingly encourage, counsel, or assist
any attorneys or their clients in the presentation or prosecution of any
disputes, differences, grievances, claims, charges, or complaints by any third
party against the Company or any of the Releasees, unless under a subpoena or
other court order to do so or as related directly to the ADEA waiver in this
Release.  Murphy agrees both to immediately notify the Company upon receipt of
any such subpoena or court order, and to furnish, within three (3) business days
of its receipt, a copy of such subpoena or other court order.  If approached by
anyone for counsel or assistance in the presentation or prosecution of any
disputes, differences, grievances, claims, charges, or complaints against the
Company or any of the Releasees, Murphy shall state no more than that he cannot
provide counsel or assistance.

C.Murphy understands and acknowledges that the release in Section 2 above
constitutes a compromise and settlement of any and all actual or potential
disputed claims by Murphy.  No action taken by the Company hereto, either
previously or in connection with this Release, the Separation Agreement or the
Consulting Agreement, shall be deemed or construed to be (i) an admission of the
truth or falsity of any actual or potential claims or (ii) an acknowledgment or
admission by the Company of any fault or liability whatsoever to Murphy or to
any third party.

 

29

--------------------------------------------------------------------------------

 

 

5.

Restrictive Covenants.  

By executing this Release, Murphy agrees to abide by each of the restrictive
covenants set forth in Sections 8, 9 and 10 of the Separation Agreement as
consideration for the payment provided by Section 1 of this Release, and
acknowledges that the provisions and covenants contained in Sections 8, 9 and 10
of the Separation Agreement are reasonable in geographic and temporal scope and
do not impose a greater restriction or restraint than is necessary to protect
the goodwill and other legitimate business interests of the Company, and do not
adversely affect Murphy’s ability to earn a living in any capacity that does not
violate the covenants contained in Sections 8, 9 and 10 of the Separation
Agreement. 

 

6.

Legal Representation.  

Murphy represents that he has had an opportunity to consult with an attorney,
and has carefully read and understands the scope and effect of the provisions of
this Release, the Separation Agreement and the Consulting Agreement.  Murphy has
not relied upon any representations or statements made by the Company that are
not specifically set forth in this Release, the Separation Agreement or the
Consulting Agreement. Murphy further acknowledges and agrees that Gunderson
Dettmer (“GD”) is legal counsel for Company solely, and that he is not relying
on the Company or GD for legal advice regarding this Release, the Separation
Agreement or the Consulting Agreement.  The parties further acknowledge that
they have entered into this Release voluntarily, without coercion, and based
upon their own judgment and not in reliance upon any representations or promises
made by the other party or parties, other than those contained within this
Release, the Separation Agreement or the Consulting Agreement.    

 

7.

Arbitration and Equitable Relief

a.Arbitration. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE
TERMS OF THIS RELEASE, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED, SHALL BE SUBJECT TO ARBITRATION IN SAN DIEGO COUNTY, BEFORE JUDICIAL
ARBITRATION & MEDIATION SERVICES (“JAMS”), PURSUANT TO ITS EMPLOYMENT
ARBITRATION RULES & PROCEDURES (“JAMS RULES”).  THE ARBITRATOR MAY GRANT
INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES.  THE ARBITRATOR SHALL ADMINISTER
AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH CALIFORNIA LAW, INCLUDING THE
CALIFORNIA CODE OF CIVIL PROCEDURE, AND THE ARBITRATOR SHALL APPLY SUBSTANTIVE
AND PROCEDURAL CALIFORNIA LAW TO ANY DISPUTE OR CLAIM, WITHOUT REFERENCE TO ANY
CONFLICT-OF-LAW PROVISIONS OF ANY JURISDICTION.  TO THE EXTENT THAT THE JAMS
RULES CONFLICT WITH CALIFORNIA LAW, CALIFORNIA LAW SHALL TAKE PRECEDENCE.  THE
DECISION OF THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND BINDING ON THE
PARTIES TO THE ARBITRATION.  THE PARTIES AGREE THAT THE PREVAILING PARTY IN ANY
ARBITRATION SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT
JURISDICTION TO ENFORCE THE ARBITRATION AWARD.  THE PARTIES TO THE ARBITRATION
SHALL EACH PAY AN EQUAL SHARE OF THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND
EACH PARTY SHALL SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES;
PROVIDED, HOWEVER, THAT THE ARBITRATOR SHALL AWARD ATTORNEYS’ FEES AND COSTS TO
THE PREVAILING PARTY, EXCEPT AS PROHIBITED BY LAW.  THE PARTIES HEREBY AGREE TO
WAIVE THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY
A JUDGE OR JURY.  NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT
EITHER PARTY FROM SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY)
FROM ANY COURT HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF
THEIR DISPUTE RELATING TO THIS RELEASE AND THE AGREEMENTS INCORPORATED HEREIN BY
REFERENCE.  SHOULD ANY PART OF THE ARBITRATION AGREEMENT CONTAINED IN THIS
PARAGRAPH CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT BETWEEN THE PARTIES, THE
PARTIES AGREE THAT THIS ARBITRATION AGREEMENT SHALL GOVERN.

b.Voluntary Nature of Agreement. Murphy acknowledges and agrees that he is
executing this RELEASE voluntarily and without any duress or undue influence by
the Company or anyone else. Murphy further acknowledges and

 

30

--------------------------------------------------------------------------------

 

agrees that he has carefully read this RELEASE, THE sEPARATION Agreement and the
consulting agreement and that Murphy has asked any questions needed for Murphy
to understand the terms, consequences and binding effect of this RELEASE, THE
SEPARATION AGREEMENT and the consulting agreement and fully understands ALL OF
THESE agreements, including that Murphy is waiving his right to a jury trial.
Finally, Murphy agrees that he has been provided an opportunity to seek the
advice of an attorney of Murphy’s choice before signing this RELEASE.

 

8.

Miscellaneous

A.Authority.  The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Release.  Murphy
represents and warrants that he has the capacity to act on his/her own behalf
and on behalf of all who might claim through him to bind them to the terms and
conditions of this Release.  Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.

B. Severability.  In the event that any provision or any portion of any
provision of this Release, the Separation Agreement or the Consulting Agreement
or any surviving agreement made a part hereof or thereof becomes or is declared
by a court of competent jurisdiction or arbitrator to be illegal, unenforceable,
or void, this Release, the Separation Agreement and the Consulting Agreement
shall continue in full force and effect without said provision or portion of
provision.

C.Attorneys’ Fees.  Except with regard to a legal action challenging or seeking
a determination in good faith of the validity of the waiver herein under the
ADEA, in the event that either Party brings an action to enforce or effect its
rights under this Release, the Separation Agreement or the Consulting Agreement,
the prevailing Party shall be entitled to recover its costs and expenses,
including the costs of mediation, arbitration, litigation, court fees, and
reasonable attorneys’ fees incurred in connection with such an action.

D.Costs.  The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Release.

E.Entire Agreement.  This Release, together with the Separation Agreement, the
Consulting Agreement, the Indemnification Agreement, IAA, the Stock Plan and the
Equity Awards, represents the entire agreement and understanding between the
Company and Murphy concerning the subject matter of this Release and Murphy’s
employment with and separation from the Company and the events leading thereto
and associated therewith, and supersedes and replaces any and all prior
agreements and understandings concerning the subject matter of this Release and
Murphy’s relationship with the Company.

F.No Oral Modification.  This Release may only be amended in a writing signed by
Murphy and the Chair of the Compensation Committee.

G.Governing Law.  This Release shall be governed by the laws of the State of
California, without regard for choice-of-law provisions.  Murphy consents to
personal and exclusive jurisdiction and venue in the State of California.

H.Counterparts.  This Release may be executed in counterparts and by facsimile,
and each counterpart and facsimile shall have the same force and effect as an
original and shall constitute an effective, binding agreement on the part of
each of the undersigned.

I.Assignability. This Release is binding upon Murphy’s heirs, executors,
assigns, administrators, and other legal representatives, and will be for the
benefit of the Company, its subsidiaries, its successors, and its
assigns.  Murphy may not sell, assign or delegate any rights or obligations
under this Release. Notwithstanding anything to the contrary herein, the Company
may assign this Release and its rights and obligations

 

31

--------------------------------------------------------------------------------

 

under this Release to any successor to all or substantially all of Company’s
relevant assets, whether by merger, consolidation, reorganization,
reincorporation, sale of assets or stock, change of control or otherwise.

J.Notices. Any notice or other communication required or permitted by this
Release to be given to a Party shall be in writing and shall be deemed given (i)
if delivered personally or by commercial messenger or courier service, (ii) when
sent by confirmed facsimile or email, or (iii) if mailed by U.S. registered or
certified mail (return receipt requested), to the Party at the Party’s address
written below or at such other address as the Party may have previously
specified by like notice. If by mail, delivery shall be deemed effective three
business days after mailing in accordance with this Section 9.J.

If to the Company, to:

Organovo Holdings, Inc.

6275 Nancy Ridge Road

Suite 110

San Diego, CA 92121

Attention: General Counsel

The one exception to the notice requirement will be the delivery of invoices, or
requests for expense reimbursement, by the Murphy to the Company.  Invoices and
requests for expense reimbursement will be delivered by Murphy via e-mail to:
with a copy to.

If to Murphy, to the address for notice on the first page to this Release as
well as in electronic form to or, to such updated address as Murphy provides to
the Company in writing.

[Remainder of Page Intentionally Left Blank]

 

32

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have executed this Release as of the date
first written above.

 

MURPHY

 

ORGANOVO HOLDINGS, INC.

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:  

Keith Murphy

 

Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

33

--------------------------------------------------------------------------------

 

EXHIBIT C

Invention Assignment Agreement

 

34

--------------------------------------------------------------------------------

 

ORGANOVO HOLDINGS, INC.

INVENTION ASSIGNMENT AGREEMENT

This Invention Assignment Agreement (the “Agreement”), is made and entered into
as of April 7, 2017 (the “Effective Date”), by and between Organovo Holdings,
Inc., a Delaware corporation, with its principal place of business at 6275 Nancy
Ridge Road, San Diego, California, 92121 (collectively with and including all of
the subsidiaries of Organovo Holdings, Inc., including but not limited to,
Organovo, Inc., the “Company”) and Keith Murphy, an individual with his
principal place of business at (“Murphy”).

Murphy hereby agrees to the following provisions of this Agreement:

The Company and I acknowledge that I have been engaged to provide services by
the Company for a period of time prior to the date of this Agreement (the “Prior
Engagement Period”). Accordingly, I agree that if and to the extent that, during
the Prior Engagement Period, I conceived, created, authored, invented, developed
or reduced to practice any item, including any intellectual property rights with
respect thereto, that would have been an “Invention” (as defined below) if
conceived, created, authored, invented, developed or reduced to practice during
the period of my employment with Company under this Agreement, then and any such
item shall be deemed an “Invention” hereunder, and this Agreement shall apply to
such item as if conceived, created, authored, invented, developed or reduced to
practice under this Agreement

1.Ownership

A.Assignment of Inventions. As between the Company and myself, I agree that all
right, title, and interest in and to any and all copyrightable material, notes,
records, drawings, designs, logos, inventions, improvements, developments,
discoveries, ideas and trade secrets conceived, discovered, authored, invented,
developed or reduced to practice by me, solely or in collaboration with others,
during the period of time I am (or have been) in the employ of the Company
(including during my off-duty hours), or with the use of Company’s equipment,
supplies, facilities, or Company Confidential Information, and any copyrights,
patents, trade secrets, mask work rights or other intellectual property rights
relating to the foregoing, except as provided in below (collectively,
“Inventions”), are the sole property of Organovo.  I also agree to promptly make
full written disclosure to Organovo of any Inventions, and to deliver and assign
and hereby irrevocably assign fully to Organovo all of my right, title and
interest in and to Inventions. I agree that this assignment includes a present
conveyance to Organovo of ownership of Inventions that are not yet in existence.
I further acknowledge that all original works of authorship that are made by me
(solely or jointly with others) within the scope of and during the period of my
employment with the Company and that are protectable by copyright are “works
made for hire,” as that term is defined in the United States Copyright Act. I
understand and agree that the decision whether or not to commercialize or market
any Inventions is within the Company’s sole discretion and for the Company’s
sole benefit, and that no royalty or other consideration will be due to me as a
result of the Company’s efforts to commercialize or market any such Inventions.
To the extent allowed by law, the foregoing assignment includes all rights of
paternity, integrity, disclosure and withdrawal and any other rights that may be
known as or referred to as “moral rights,” “artist’s rights,” “droit moral,” or
the like (collectively “Moral Rights”).  To the extent I retain any such Moral
Rights under applicable law, I hereby ratify and consent to any action that may
be taken with respect to such Moral Rights by or authorized by Company and agree
not to assert any Moral Rights with respect thereto.  I will confirm any such
ratifications, consents and agreements from time to time as requested by
Company.

B.Confidentiality. I agree that all Inventions and all other business, technical
and financial information (including, without limitation, the identity of and
information relating to customers or employees) I develop, learn or obtain
during the term I am (or have been) in the employ of the Company (including
during my off-duty hours) that relate to Company or the business or demonstrably
anticipated business of Company or that are received by or for Company in
confidence, constitute “Proprietary Information.”  I will hold in confidence and
not disclose or, except within the scope of my employment, use any Proprietary
Information.  However, I shall not be obligated under this paragraph with
respect to information I can document is or becomes readily publicly available
without restriction through no fault of mine.  Upon termination of my
employment, I will promptly return to Company all items containing or embodying
Proprietary Information (including all copies), except that I may keep my
personal copies of (i) my compensation records, (ii) materials distributed to
shareholders generally and (iii) this

 

35

--------------------------------------------------------------------------------

 

Agreement.  I also recognize and agree that I have no expectation of privacy
with respect to Company’s telecommunications, networking or information
processing systems (including, without limitation, stored computer files, email
messages and voice messages) and that my activity and any files or messages on
or using any of those systems may be monitored at any time without notice.

C.Further Assurances. I agree to assist the Company, or its designee, at the
Company’s expense, in every proper way to secure the Company’s rights in the
Inventions in any and all countries, including the disclosure to the Company of
all pertinent information and data with respect thereto, the execution of all
applications, specifications, oaths, assignments, and all other instruments that
the Company shall deem proper or necessary in order to apply for, register,
obtain, maintain, defend, and enforce such rights, and in order to deliver,
assign and convey to the Company, its successors, assigns, and nominees the sole
and exclusive rights, title, and interest in and to all Inventions, and
testifying in a suit or other proceeding relating to such Inventions. I further
agree that my obligations under this section and shall continue after the
termination of this Agreement.

D.Attorney-in-Fact. I agree that, if the Company is unable because of my
unavailability, mental or physical incapacity, or for any other reason to secure
my signature with respect to any Inventions, including, without limitation, for
the purpose of applying for or pursuing any application for any United States or
foreign patents or mask work or copyright registrations covering the Inventions
assigned to Organovo, then I hereby irrevocably designate and appoint the
Company and its duly authorized officers and agents as my agent and
attorney-in-fact, to act for and on my behalf to execute and file any papers and
oaths, and to do all other lawfully permitted acts with respect to such
Inventions to further the prosecution and issuance of patents, copyright and
mask work registrations with the same legal force and effect as if executed by
me. This power of attorney shall be deemed coupled with an interest, and shall
be irrevocable.

E.Exception to Assignments. I UNDERSTAND THAT THE PROVISIONS OF THIS AGREEMENT
REQUIRING ASSIGNMENT OF INVENTIONS (AS DEFINED UNDER SECTION 1.A ABOVE) TO
ORGANOVO DO NOT APPLY TO ANY INVENTION THAT QUALIFIES FULLY UNDER THE PROVISIONS
OF CALIFORNIA LABOR CODE SECTION 2870 (ATTACHED HERETO AS EXHIBIT B). I WILL
ADVISE ORGANOVO PROMPTLY IN WRITING OF ANY INVENTIONS THAT I BELIEVE MEET THE
CRITERIA IN CALIFORNIA LABOR CODE SECTION 2870 AND ARE NOT OTHERWISE DISCLOSED
ON EXHIBIT A TO PERMIT A DETERMINATION OF OWNERSHIP BY THE COMPANY. ANY SUCH
DISCLOSURE WILL BE RECEIVED IN CONFIDENCE.

2.Miscellaneous

A.Governing Law; Consent to Personal Jurisdiction. This Agreement will be
governed by the laws of the State of California without regard to California’s
conflicts of law rules that may result in the application of the laws of any
jurisdiction other than California. To the extent that any lawsuit is permitted
under this Agreement, I hereby expressly consent to the personal and exclusive
jurisdiction and venue of the state and federal courts located in California for
any lawsuit filed against me by the Company.

B.Assignability. This Agreement will be binding upon my heirs, executors,
assigns, administrators, and other legal representatives, and will be for the
benefit of the Company, its successors, and its assigns. There are no intended
third-party beneficiaries to this Agreement, except as may be expressly
otherwise stated. Notwithstanding anything to the contrary herein, Organovo may
assign this Agreement and its rights and obligations under this Agreement to any
successor to all or substantially all of Organovo’s relevant assets, whether by
merger, consolidation, reorganization, reincorporation, sale of assets or stock,
or otherwise.

C.Modification, Waiver. No modification of or amendment to this Agreement, nor
any waiver of any rights under this Agreement, will be effective unless in a
writing signed by the CEO of Organovo and me. Waiver by Organovo of a breach of
any provision of this Agreement will not operate as a waiver of any other or
subsequent breach.

 

36

--------------------------------------------------------------------------------

 

NOTICE: This agreement does not affect any immunity under 18 USC Sections
1833(b) (1) or (2), which read as follows (note that for purposes of this
statute only, individuals performing work as contractors or consultants are
considered to be employees):

(1)  An individual shall not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret that (A)
is made (i) in confidence to a Federal, State, or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (B) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal.

(2)  An individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may disclose the trade secret to the
attorney of the individual and use the trade secret information in the court
proceeding, if the individual (A) files any document containing the trade secret
under seal; and (B) does not disclose the trade secret, except pursuant to court
order.

 

Date: April 7, 2017

 

 

 

 

Signature

 

 

 

 

 

/s/ Keith Murphy

 

 

Keith Murphy

 

37

--------------------------------------------------------------------------------

 

EXHIBIT A

LIST OF PRIOR INVENTIONS

AND ORIGINAL WORKS OF AUTHORSHIP

 

Title

 

Date

 

Identifying Number or Brief Description

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

__X_ No inventions or improvements

___ Additional Sheets Attached

 

Date: April 7, 2017

 

/s/ Keith Murphy

 

 

Signature

 

 

 

 

 

Keith Murphy

 

 

Name of Employee (typed or printed)

 

38

--------------------------------------------------------------------------------

 

EXHIBIT B

CALIFORNIA LABOR CODE SECTION 2870

INVENTION ON OWN TIME-EXEMPTION FROM AGREEMENT

“(a)Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

(1)Relate at the time of conception or reduction to practice of the invention to
the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

(2)Result from any work performed by the employee for the employer.

(b)To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.”

 

39

--------------------------------------------------------------------------------

 

EXHIBIT D

ORGANOVO HOLDINGS, INC.

DIRECTOR CONFIDENTIALITY AGREEMENT

This Director Confidentiality Agreement (this “Agreement”) is made and entered
into as of April 7, 2017, by and between Organovo Holdings, Inc., a Delaware
corporation (the “Company”), and Keith Murphy (the “Director”).

1.Confidential Information.

A.Definition of Confidential Information.  “Confidential Information” as used in
this Agreement shall mean any Confidential Company Information and any Board
Information.  “Confidential Company Information” is any and all technical and
non-technical information including or relating to financial information and
projections, business strategies and plans, potential mergers or acquisitions,
or the sale of Company assets or subsidiaries, major partnering agreements,
commercial contracts and relationships, employees, officers and directors,
litigation (whether actual or threatened), intellectual property, trade secrets,
and proprietary information, techniques, know-how, processes, apparatus,
equipment, and the current, future and proposed business, products and services
of the Company, its suppliers and customers, including, without limitation, its
respective information concerning research, development, design details and
specifications, engineering, financial information, procurement requirements,
manufacturing, customer lists, business forecasts, sales and merchandising and
marketing plans and information.  Confidential Company information also includes
information that, if disclosed, may be useful to the Company’s competitors or
harmful to the Company, its customers, suppliers and partners.  “Board
Information” includes information acquired in connection with the Director’s
role as a director to the Company, whether through board meetings, deliberations
or discussions among or between directors, Company employees or agents, or
relating to board dynamics generally, and includes proprietary or confidential
information of any third party who may disclose such information to the Company
or the Director in the course of the Company’s business.

B.Nondisclosure and Nonuse Obligations.  The Director will use Confidential
Information solely for the benefit of the Company.  The Director agrees that the
Director shall exercise reasonable care to protect the Confidential
Information.  The Director will not disclose the Confidential Information to any
party outside the Company, including principals or employees of any business
entity that employs the Director or that has sponsored the Director’s election
to the board.  The Director will immediately give notice to the Company of any
unauthorized use or disclosure of the Confidential Information.  The Director
agrees to assist the Company in remedying any such unauthorized use or
disclosure of the Confidential Information.  Additional obligations on the use
or disclosure of Confidential Information include:

(1)Designated Spokesperson.  The Company has designated the Company’s Chief
Executive Officer as the sole spokesperson for the Company (the “Company
Spokesperson”).  Unless authorized by the Chief Executive Officer or the Board
of Directors, the Director is not authorized to speak or comment (verbally or in
writing, including via the Internet) on behalf of the Company with respect to
company business, corporate actions affecting the Company, Board Information or
rumors relating to the Company.  Therefore, if the Director receives any inquiry
from a third party (whether a securities analyst, a member of the media or other
person) regarding the Company, the Director must immediately refer the inquiry
to the Company Spokesperson without further comment.

(2)Rumors and Speculation.  The Director may not comment, affirmatively or
negatively, on rumors, unless specifically authorized to do so by the Company
Spokesperson.  This obligation also applies to rumors on the
Internet.  Accordingly, the Director may not comment on market speculation
concerning potential mergers, acquisitions or divestitures, or other future
business activities or events.

(3)Participation in Internet Forums Regarding Company Information.  The Director
is prohibited from participating in discussions in newsgroups, social networks,
chat rooms, bulletin boards or other

 

40

--------------------------------------------------------------------------------

 

Internet forums regarding the Company, its business or it securities, and
prohibited from posting messages about the Company or its securities in such
forums, whether under actual or a fictitious name.

C.Exclusions from Nondisclosure and Nonuse Obligations.  The Director’s
obligations under Section 1.2 with respect to any portion of Confidential
Information shall not apply to any information that (a) was in the public domain
at or subsequent to the time it was communicated to the Director by the
disclosing party through no fault of the Director, (b) was rightfully in the
Director’s possession free of any obligation of confidence at or subsequent to
the time it was communicated to the Director by the disclosing party, or (c) is
being disclosed by the Director in response to a valid order by a court or other
governmental body, or otherwise as required by law, or as necessary to establish
the rights of either party under this Agreement.

2.Compliance with Company Policies.  During and following the term of the
Director’s service on the Company’s Board of Directors, the Director shall, and
shall cause his affiliates to, comply with and be bound by the terms of the
Company’s Insider Trading Policy, as such policy may be amended from time to
time.  During the term of the Director’s service on the Company’s Board of
Directors, the Director shall comply with and be bound by the terms of the
Company’s Code of Business Conduct, Corporate Governance Guidelines and other
Company policies, each in effect as of the date hereof, as these policies also
address the use and disclosure of Confidential Information.

3.Breaches.  The Director’s obligations under this Agreement are of a unique
character that gives them particular value, and breach of any of such
obligations will result in irreparable and continuing damage to the Company for
which there will be no adequate remedy at law.  Accordingly, in the event of
such breach, the Company will be entitled to injunctive relief and/or a decree
for specific performance, and such other and further relief as may be proper
(including, in the case of gross negligence, recklessness or willful misconduct,
monetary damages if appropriate, unless such breach is caused by actions
reasonably believed by the Director, based on advice of competent counsel, to be
consistent with the fiduciary duties owed by such Director to the Company and
its stockholders).  In addition, notwithstanding any other agreement between the
Company and the Director, or the certificate of incorporation or bylaws of the
Company, in no case shall the Company be obligated to indemnify the Director
for, or shall the Director accept indemnification with respect to, any damages
resulting from a breach of this Agreement as a result of gross negligence,
recklessness or willful misconduct, unless such breach is caused by actions
reasonably believed by the Director to be consistent with the fiduciary duties
owed by such Director to the Company and its stockholders.

4.Miscellaneous.

A.Fiduciary Duties.  The terms of this Agreement do not in any way diminish,
limit or detract from those fiduciary duties the Director owes to the Company
and its stockholders as a director of the Company or otherwise.

B.Notices.  Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as
indicated:  (i) by personal delivery when delivered personally; (ii) by
overnight courier upon written verification of receipt; (iii) by facsimile
transmission upon acknowledgment of receipt of electronic transmission; or
(iv) by certified or registered mail, return receipt requested, upon
verification of receipt.  Notice shall be sent to the addresses set forth above
or such other address as either party may specify in writing.

C.Governing Law.  This Agreement shall be governed in all respects by the laws
of the United States of America and by the laws of the State of Delaware, as
such laws are applied to agreements entered into and to be performed entirely
within Delaware between Delaware residents.

D.Severability.  Should any provisions of this Agreement be held by a court of
law to be illegal, invalid or unenforceable, the legality, validity and
enforceability of the remaining provisions of this Agreement shall not be
affected or impaired thereby.

 

41

--------------------------------------------------------------------------------

 

E.Waiver.  The waiver by either party of a breach of any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any other or subsequent breach by such other party.

F.Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument.  Execution and delivery of this Agreement by exchange of
facsimile copies bearing the facsimile signature of a party hereto shall
constitute a valid and binding execution and delivery of this Agreement by such
party.  Such facsimile copies shall constitute enforceable original documents.

G.Entire Agreement; No Third-Party Beneficiaries.  This Agreement is the entire
agreement between the parties concerning its subject matter, supersedes all
prior agreements and understandings, whether or not written, and is not intended
to confer upon any person other than the parties hereto any rights or remedies
hereunder.

[Remainder of Page Intentionally Left Blank]

 

42

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

ORGANOVO HOLDINGS, INC.

 

 

By:

/s/ Craig Kussman

Name:

Craig Kussman

Title:

Chief Financial Officer

 

 

DIRECTOR

 

 

 

/s/ Keith Murphy

Name:

Keith Murphy

 

 

43